--------------------------------------------------------------------------------

Exhibit 10.2
 
MASTER PURCHASE AND SALE AGREEMENT


(Regarding the Sale and Purchase of 12 Hotels)


THIS MASTER PURCHASE AND SALE AGREEMENT (this “Master Purchase and Sale
Agreement”) is made and entered into as of this 15th day of August, 2011 (the
“Effective Date”), by and among LTD ASSOCIATES TWO, LLC, a Virginia limited
liability company, LTD Associates ONE, LLC, a Virginia limited liability
company, HHLP Dartmouth Two Associates, LLC, a Massachusetts limited liability
company, HHLP Charlotte Associates, LLC, a North Carolina limited liability
company, 994 ASSOCIATES, a Pennsylvania Limited Partnership, 3544 Associates, a
Pennsylvania Limited Partnership, 2144 Associates – Sellinsgrove, a Pennsylvania
Limited Partnership, HHLP Malvern Associates, a Pennsylvania Limited
Partnership, 44 EDISON ASSOCIATES, LLC, a New Jersey limited liability company,
HHLP Scranton Associates, LLC, a Pennsylvania limited liability company, HHLP
Bethlehem Associates, LP, a Pennsylvania Limited Partnership, 44 LAUREL
ASSOCIATES, LLC, a Maryland limited liability company (individually and
collectively, the “Seller”), and SOF-VIII U.S. Hotel Co-Invest Holdings L.P., a
Delaware limited partnership, or its designee (“Purchaser”).  Seller and
Purchaser are sometimes referred to herein individually as a “Party” and,
collectively, as the “Parties.”


WITNESSETH:


WHEREAS, Seller owns twelve (12) separate hotel facilities more particularly
described on Exhibit A attached hereto (each a “Hotel” and, collectively, the
“Hotels”);


WHEREAS, Seller and Purchaser desire that this Master Purchase and Sale
Agreement shall govern the sale and conveyance of each and every Hotel; however,
the sale and conveyance of each particular Hotel shall additionally be governed
by the terms and conditions of an individual purchase and sale agreement (each,
an “Individual Purchase and Sale Agreement”) to be entered into by and between
the owner or owners of the particular Hotel (each of which is a “Seller”
pursuant to this Master Purchase and Sale Agreement) and Purchaser, in
substantially the form of Exhibit B attached hereto;


WHEREAS, entities affiliated with Hersha Hospitality Trust (the “Hersha
Affiliates”) own six (6) separate hotel facilities more particularly described
on Exhibit A to the Other Master Purchase and Sale Agreement (as hereinafter
defined);


WHEREAS, the Hersha Affiliates have agreed to sell the foregoing eight (8) hotel
facilities to Purchaser, and Purchaser has agreed to purchase such eight (8)
hotel facilities from the Hersha Affiliates, on the terms and subject to the
covenants and conditions set forth in that certain Master Purchase and Sale
Agreement between the Hersha Affiliates, as the seller, and Purchaser, as the
purchaser, dated on or about the date hereof (the “Other Master Purchase and
Sale Agreement”); and


WHEREAS, Seller desires to sell each and every Hotel to Purchaser, and Purchaser
desires to purchase each and every Hotel from Seller, on the terms and subject
to the covenants and conditions hereinafter set forth.

 
 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Master Purchase and Sale Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, covenant and agree as
follows:


ARTICLE I
DEFINITIONS


1.1           Definitions.  In addition to the terms defined above in the
introduction and recitals to this Master Purchase and Sale Agreement, the
following terms, when used in this Master Purchase and Sale Agreement, shall
have the meanings set forth in this Section 1.1.


“Accounts Receivable” means all amounts which Seller is entitled to receive from
the Business which is not paid as of the Closing, including, without limitation,
charges for the use or occupancy of any guest, conference or banquet rooms or
other facilities at the Hotel, any restaurant, bar or banquet services, or any
other goods or services provided by or on behalf of Seller at the Hotel, but
expressly excluding all (i) credit card charges, checks and other instruments
which have been submitted for payment as of the Closing, and (ii) items of
income otherwise prorated pursuant to Section 11.2 or Section 11.3.1 hereof.


“Acquisition Threshold” means, (i) with respect to this Master Purchase and Sale
Agreement, the acquisition by Purchaser of at least 8 of the 12 Properties
governed hereby and (ii) which respect to the Other Master Purchase and Sale
Agreement, at least 4 of the 6 Properties governed thereby, as the same made be
revised pursuant to Section 9.5 of the Other Master Purchase and Sale Agreement.


“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, (i) owns or controls fifty percent (50%) or more of the
outstanding voting and/or equity interests of the Person, or (ii) controls, is
controlled by or is under common control with, the Person.  For the purposes of
this definition, the term “control” and its derivations means having the power,
directly or indirectly, to direct the management, policies or general conduct of
business of a Person, whether by the ownership of voting securities, contract or
otherwise.


“Anti-Terrorism Laws” means Executive Order 13224 issued by the President of the
United States, the USA PATRIOT Act, and all other Applicable Law addressing or
in any way relating to terrorist acts and acts of war.


“Applicable Law” means (i) all statutes, laws, common law, rules, regulations,
ordinances, codes or other legal requirements of any Governmental Authority,
stock exchange, board of fire underwriters and similar quasi governmental
authority, and (ii) any judgment, injunction, order or other similar requirement
of any court or other adjudicatory authority, in effect at the time in question
and in each case to the extent any Person or property is subject to the same.


“Assigned Operating Agreements” has the meaning set forth in Section 2.1.10
hereof.

 
2

--------------------------------------------------------------------------------

 

“Assumed Liabilities” has the meaning set forth in Section 2.3 hereof.


“Beverage Services Agreement” has the meaning set forth in Section 8.3 hereof.


“Bookings” has the meaning set forth in Section 2.1.16 hereof.


“Books and Records” has the meaning set forth in Section 2.1.13 hereof.


“Business” means the lodging business and all activities related thereto
conducted at the Hotel, including, without limitation, (i) the rental of any
guest, conference or banquet rooms or other facilities at the Hotel, (ii) the
operation of any restaurant, bar or banquet services at the Hotel, together with
all other goods and services provided at the Hotel, (iii) the rental of any
commercial or retail space to tenants at the Hotel, (iv) the maintenance and
repair of the Real Property and tangible Personal Property comprising a part of
the Hotel, (v) the employment of the Employees at the Hotel, and (vi) the
payment of Taxes for the Hotel.


“Business Day” means any day other than a Saturday, Sunday or any federal legal
holiday.
 
“Carlisle Environmental Due Diligence” has the meaning set forth in Section
4.1.7 hereof.


“Cash Consideration” means that portion of the Purchase Price to be paid by
Purchaser to Seller, in the form of good and valid U.S. funds, at Closing, as
the same is more particularly shown on Schedule 3.3.5 attached hereto.


“Cash Credit” has the meaning set forth in Section 3.2.4 hereof.


“Casualty” has the meaning set forth in Section 14.1 hereof.


“Closing” has the meaning set forth in Section 10.1 hereof.


“Closing Date” has the meaning set forth in Section 10.1 hereof.


“Closing Escrow” has the meaning set forth in Section 10.2 hereof.


“Closing Escrow Agreement” has the meaning set forth in Section 10.2 hereof.


“Closing Statement” has the meaning set forth in Section 11.1 hereof.


“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any regulations, rulings and guidance issued by the Internal Revenue
Service.


“Condemnation” has the meaning set forth in Section 14.2 hereof.


“Confidential Information” has the meaning set forth in Section 8.1.1 hereof.

 
3

--------------------------------------------------------------------------------

 

“Contract” means, collectively, the Equipment Leases and the Assigned Operating
Agreements.


“Cut-Off Time” has the meaning set forth in Section 11.2 hereof.


“Deed” has the meaning set forth in Section 10.3.1(b) hereof.


“Deposit” has the meaning set forth in Section 3.2.1 hereof.


“Due Diligence Contingency” has the meaning set forth in Section 4.1.1 hereof.


“Due Diligence Period” has the meaning set forth in Section 4.1.1 hereof.


“Deposit Escrow Agreement” has the meaning set forth in Section 3.2.2 hereof.


“Employees” means, at the time in question, all persons employed full time or
part time at the Property by Seller.


“Employer” means the employer of the Employees.


“Environmental Claims” means all claims for reimbursement, remediation,
abatement, removal, clean up, contribution, personal injury, property damage or
damage to natural resources made by any Governmental Authority or other Person
arising from or in connection with the (i) presence or actual or potential
spill, leak, emission, discharge or release of any Hazardous Substances over,
on, in, under or from the Hotel, or (ii) violation of any Environmental Laws
with respect to the Hotel.


“Environmental Laws” means any Applicable Laws which regulate the manufacture,
generation, formulation, processing, use, treatment, handling, storage,
disposal, distribution or transportation, or an actual or potential spill, leak,
emission, discharge or release of any Hazardous Substances, pollution,
contamination or radiation into any water, soil, sediment, air or other
environmental media, including, without limitation, (i) the Comprehensive
Environmental Response, Compensation and Liability Act, (ii) the Resource
Conservation and Recovery Act, (iii) the Federal Water Pollution Control Act,
(iv) the Toxic Substances Control Act, (v) the Clean Water Act, (vi) the Clean
Air Act, and (vii) the Hazardous Materials Transportation Act, and similar state
and local laws, as amended as of the time in question.


“Environmental Liabilities” means all liabilities and obligations under any
Environmental Laws arising from or in connection with the Hotel, including,
without limitation, any obligations to manage, control, contain, remove, remedy,
respond to, clean up or abate any actual or potential spill, leak, emission,
discharge or release of any Hazardous Substances, pollution, contamination or
radiation into any water, soil, sediment, air or other environmental media.


“Equipment Leases” has the meaning set forth in Section 2.1.9 hereof.

 
4

--------------------------------------------------------------------------------

 

“Escrow Agent” means Royal Abstract Corp. of New Jersey, 500 Fifth Avenue, Suite
1540, New York, New York 10110, Attention: Mary Gleason-Kane.


“Excluded IT System” has the meaning set forth in Section 2.2.5 hereof.


“Excluded Property” has the meaning set forth in Section 2.2 hereof.


“Existing Financing” means the credit facilities and related documentation
secured, without limitation, by a first-priority mortgage lien on the Properties
described on Schedule 7.1.25 attached hereto and made a part hereof.


“F&B” has the meaning set forth in Section 2.1.6 hereof.


“FF&E” has the meaning set forth in Section 2.1.3 hereof.


“Franchise Agreement” means a license agreement between Franchisor and Purchaser
with respect, without limitation, to the branding and operation of the Hotel.


“Franchisor” means the licensor under any Franchise Agreement entered into by
Purchaser with respect to the Hotel.


“Function Revenues” has the meaning set forth in Section 11.2.12 hereof.


“Governmental Authority” means any federal, state or local government or other
political subdivision thereof, including, without limitation, any Person
exercising executive, legislative, judicial, regulatory or administrative
governmental powers or functions, in each case to the extent the same has
jurisdiction over the Person or property in question.


“Guest Ledger” means all charges accrued to the open accounts of any guests or
customers at the Hotel as of the Cut-Off for the Hotel, the use or occupancy of
any guest, conference or banquet rooms or other facilities at the Hotel, and any
restaurant, bar or banquet services at or for the Hotel, or any other goods or
services provided by or on behalf of Seller or Operating Tenant at the Hotel.


“Hazardous Substances” means any hazardous or toxic substances, materials or
waste, whether in solid, semisolid, liquid or gaseous form, including, without
limitation, asbestos, petroleum or petroleum by products and polychlorinated
biphenyls.


“Hotel Guest Data and Information” means all guest or customer profiles, contact
information (e.g., addresses, phone numbers, facsimile numbers and email
addresses), histories, preferences and any other guest or customer information
in any database of Seller or Operating Tenant, whether obtained or derived by
Seller or Operating Tenant from guests or customers of the Hotel.


“Improvements” has the meaning set forth in Section 2.1.2 hereof.


“Indemnification Claim” has the meaning set forth in Section 15.6.1 hereof.

 
5

--------------------------------------------------------------------------------

 

“Indemnification Deductible” has the meaning set forth in Section 15.4.2 hereof.


“Indemnification Loss” means, with respect to any Indemnitee, any actual (and
not contingent) liability, damage, loss, cost or expense, including, without
limitation, reasonable attorneys’ fees and expenses and court costs, incurred by
the Indemnitee as a result of the act, omission or occurrence in question.


“Indemnitee” has the meaning set forth in Section 15.6.1 hereof.


“Indemnitor” has the meaning set forth in Section 15.6.1 hereof.


“Inspections” has the meaning set forth in Section 4.1.2 hereof.


“Intellectual Property” has the meaning set forth in Section 2.1.12 hereof.


“Inventoried Baggage” has the meaning set forth in Section 12.2 hereof.


“Inventoried Safe Deposit Boxes” has the meaning set forth in Section 12.1
hereof.


“IT System” has the meaning set forth in Section 2.1.5 hereof.


“Knowledge” means: (i) with respect Seller, the actual knowledge, without
independent investigation, of William Walsh, Vice President, Asset Management,
Ashish Parikh  and Jay Shah, and expressly excludes the knowledge of any other
shareholder, partner, member, trustee, beneficiary, director, officer, manager,
employee, agent or representative of Seller; and (ii) with respect to Purchaser,
the actual knowledge, without independent investigation, of Suril Shah, and
expressly excludes the knowledge of any other shareholder, partner, member,
trustee, beneficiary, director, officer, manager, employee, agent or
representative of Purchaser.  For the purposes of this definition, the term
“actual knowledge” means, with respect to any person, the conscious awareness of
such person at the time in question, and expressly excludes any constructive or
implied knowledge of such person.


“Land” has the meaning set forth in Section 2.1.1 hereof.


“Lender” means, individually and collectively, the lender under and pursuant to
the Existing Financing.


“Letter of Intent” means that certain letter of intent with an effective date of
July 21, 2011, between Hersha Hospitality Trust, on behalf of Seller, and
Purchaser, outlining the general terms of the transactions described in this
Master Purchase and Sale Agreement.


“Liabilities” means any liabilities, obligations, damages, losses, costs and
expenses of any kind or nature whatsoever, whether accrued or un-accrued, actual
or contingent, known or unknown, foreseen or unforeseen, and unrelated to a
breach of a Seller representation, warranty or covenant contained herein.

 
6

--------------------------------------------------------------------------------

 

“Licenses and Permits” has the meaning set forth in Section 2.1.11 hereof.


“Liquor License” has the meaning set forth in Section 8.3 hereof.


“Material Casualty” has the meaning set forth in Section 14.1.1 hereof.


“Material Condemnation” has the meaning set forth in Section 14.2.1 hereof.


“Material Contract” means any Contract requiring aggregate annual payments in
excess of TWENTY FIVE THOUSAND DOLLARS ($25,000) for any year during the term of
the Contract after the Closing.


“Mutual Closing Conditions” has the meaning set forth in Section 9.1.1 hereof.


“New Survey Defect” has the meaning set forth in Section 5.3.3 hereof.


“New Title and Survey Election Notice” has the meaning set forth in Section
5.3.3 hereof.


“New Title and Survey Objection Notice” has the meaning set forth in Section
5.3.3 hereof.


“New Title and Survey Response Notice” has the meaning set forth in Section
5.3.3 hereof.


“New Title Exception” has the meaning set forth in Section 5.3.3 hereof.


“Notice” has the meaning set forth in Section 18.1.1 hereof.


“Operating Agreements” means all maintenance, repair, improvement, service and
supply contracts, booking and reservation agreements, credit card service
agreements, and all other agreements for goods or services which are held by or
on behalf of Seller or Operating Tenant in connection with the Business, other
than the Tenant Leases, Equipment Leases and Licenses and Permits, together with
all deposits made or held by or on behalf of Seller or Operating Tenant
thereunder.


“Operating Lease” means, individually and collectively, the lease agreement
between Seller and Operating Tenant with respect to the Hotel.


“Operating Tenant” means, individually and collectively, the tenant under each
Operating Lease.


“Ordinary Course of Business” means the ordinary course of business consistent
with Seller’s and Operating Tenant’s, as applicable, past custom and practice
for the Business, taking into account the facts and circumstances in existence
from time to time.

 
7

--------------------------------------------------------------------------------

 

“Permitted Exception” has the meaning set forth in Section 5.3.2 hereof.


“Person” means any natural person, corporation, general or limited partnership,
limited liability company, association, joint venture, trust, estate,
Governmental Authority or other legal entity, in each case whether in its own or
a representative capacity.


“Personal Property” means the Property other than the Real Property.


“Plans and Specifications” has the meaning set forth in Section 2.1.14 hereof.


“Post Due Diligence Disclosure” has the meaning set forth in Section 18.17
hereof.


“Property” has the meaning set forth in Section 2.1 hereof.


“Property Improvement Plan” or “PIP” means, individually and collectively, the
property improvement plan for the Hotel executed by Purchaser and Franchisor at
or before the Closing.


“Property Level Estoppels” means each of the estoppel certificates described on
the Schedule 9.2.1(H) attached hereto and made a part hereof, each in the form
(i) required of the underlying ground lease, condominium association document or
other Property level document or (ii) otherwise reasonably required by
Purchaser.


“Proprietary Marks” has the meaning set forth in Section 2.2.2 hereof.


“Proprietary Property” has the meaning set forth in Section 2.2.2 hereof.


“Prorations” has the meaning set forth in Section 11.2 hereof.


“Purchase Price” has the meaning set forth in Section 3.1 hereof.


“Purchaser Closing Condition Failure” has the meaning set forth in Section 13.2
hereof.


“Purchaser Closing Conditions” has the meaning set forth in Section 9.2 hereof.


“Purchaser Closing Deliveries” has the meaning set forth in Section 10.3.2
hereof.


“Purchaser Default” has the meaning set forth in Section 13.3 hereof.


“Purchaser Documents” has the meaning set forth in Section 7.2.2 hereof.


“Purchaser Due Diligence Reports” has the meaning set forth in Section 4.1.4
hereof.

 
8

--------------------------------------------------------------------------------

 

“Purchaser Indemnitees” means Purchaser and its Affiliates, and each of their
respective shareholders, members, partners, trustees, beneficiaries, directors,
officers and employees, and the successors, permitted assigns, legal
representatives, heirs and devisees of each of the foregoing.


“Purchaser’s Inspectors” has the meaning set forth in Section 4.1.2 hereof.


“Real Property” has the meaning set forth in Section 2.1.2 hereof.


“Rehired Employees” has the meaning set forth in Section 8.4.1 hereof.


“Retail Merchandise” has the meaning set forth in Section 2.1.7 hereof.


“Retained Liabilities” has the meaning set forth in Section 2.4 hereof.


“Seller Closing Conditions” has the meaning set forth in Section 9.3.1 hereof.


“Seller Closing Deliveries” has the meaning set forth in Section 10.3.1 hereof.


“Seller Cure Period” has the meaning set forth in Section 13.2 hereof.


“Seller Default” has the meaning set forth in Section 13.1 hereof.


“Seller Documents” has the meaning set forth in Section 7.1.2 hereof.


“Seller Due Diligence Materials” has the meaning set forth in Section 4.1.3
hereof.


“Seller Indemnitees” means Seller, Operating Tenant, the Employer and their
respective Affiliates, and each of their respective shareholders, members,
partners, trustees, beneficiaries, directors, officers and employees, and the
successors, permitted assigns, legal representatives, heirs and devisees of each
of the foregoing.


“Seller’s Possession” means in the physical possession and/or control of or
reasonably available to any officer or employee of Seller, Employer or Operating
Tenant; provided, however, that any reference in this Master Purchase and Sale
Agreement to Seller’s Possession of any documents or materials expressly
excludes the possession of any documents or materials that (i) are legally
privileged or constitute attorney work product, (ii) are subject to a
confidentiality agreement or to Applicable Law prohibiting their disclosure by
Seller, or (iii) constitute confidential internal assessments, reports, studies,
memoranda, notes or other correspondence prepared by or on behalf of any officer
or employee of Seller.


“Supplies” has the meaning set forth in Section 2.1.4 hereof.


“Survey Defects” has the meaning set forth in Section 5.3.1 hereof.


“Survival” has the meaning set forth in Section 15.1.1 hereof.

 
9

--------------------------------------------------------------------------------

 

“Taxes” means any federal, state, local or foreign, real property, personal
property, sales, use, room, occupancy, ad valorem or similar taxes, assessments,
levies, charges or fees imposed by any Governmental Authority on Seller or
Operating Tenant with respect to the Property or the Business, but expressly
excluding any (i) interest, penalty or fine with respect thereto, (ii) federal,
state, local or foreign income, capital gain, gross receipts, capital stock,
franchise, profits, estate, gift or generation skipping tax, or (iii) transfer,
documentary stamp, recording or similar tax, levy, charge or fee incurred with
respect to the transactions described in this Master Purchase and Sale
Agreement.


“Tenant Lease” has the meaning set forth in Section 2.1.8 hereof.


“Third-Party Claim” means, individually and collectively: (i) with respect to
Seller Indemnitees, any claim, demand, lawsuit, arbitration or other legal or
administrative action or proceeding against Seller Indemnitee by any Person
which is not Purchaser or an Affiliate of Purchaser; and (ii) with respect to
any Purchaser Indemnitee, any claim, demand, lawsuit, arbitration or other legal
or administrative action or proceeding against Purchaser Indemnitee by any
Person which is not Seller or an Affiliate of Seller.


“Title and Survey Side Letter” has the meaning set forth in Section 5.3.1
hereof.


“Title Commitments” has the meaning set forth in Section 5.1 hereof.


“Title Company” means the title insurance company specified as the “Title
Company” in each of the respective Individual Purchase and Sale Agreements.


“Title Exceptions” has the meaning set forth in Section 5.3.1 hereof.


“Title Policy” has the meaning set forth in Section 5.4 hereof.


“Trade Payables” has the meaning set forth in Section 11.2.10 hereof.


“Unpermitted Exceptions” has the meaning set forth in Section 5.3.1 hereof.


“WARN Act” means the Worker’s Adjustment and Retraining Notification Act, 29
U.S.C. § 2101, et seq., as well as the rules and regulations thereto, set forth
in 20 CFR 639, et seq., and any similar state and local laws, as amended from
time to time, and any regulations, rules and guidance issued pursuant thereto.


“Warranties” has the meaning set forth in Section 2.1.15 hereof.


ARTICLE II
THE PROPERTY AND LIABILITIES


2.1           Description of the Property.  Subject to the terms set forth in
this Master Purchase and Sale Agreement and the Individual Purchase and Sale
Agreement, at Closing, Seller shall sell, convey, transfer, assign and deliver
to Purchaser, and Purchaser shall purchase and accept from Seller the property
and assets being conveyed, as more particularly set forth in this Section 2.1
below, but expressly excluding any Excluded Property (each, a “Property” or a
“Hotel” and, collectively, the “Properties” or the “Hotels”):

 
10

--------------------------------------------------------------------------------

 

2.1.1           Land. Each individual parcel of land described in Schedule 2.1.1
attached hereto, together with all appurtenant easements and any other rights
and interests appurtenant thereto (collectively, the “Land”);


2.1.2           Improvements. All buildings, structures (surface and
subsurface), parking areas and other improvements located on or affixed to the
Land and all fixtures on the Land which constitute real property under
Applicable Law (the “Improvements,” and together with the Land, the “Real
Property”);


2.1.3           FF&E. All fixtures (other than those which constitute
Improvements), furniture, furnishings, equipment, machinery, tools, vehicles,
appliances, art work and other items of tangible personal property which are
located at the Real Property and used exclusively in the Business, or ordered
for future use at the Real Property, at Closing, other than the Supplies, IT
System, F&B, Retail Merchandise, Books and Records and Plans and Specifications
(the “FF&E”).


2.1.4           Supplies. All china, glassware and silverware, linens, uniforms,
engineering, maintenance, cleaning and housekeeping supplies, matches and
ashtrays, soap and other toiletries, stationery, menus, directories and other
printed materials, and all other similar supplies and materials, in each case
whether partially used, unused or held in reserve storage for future use, which
are located at the Real Property or stored off-site or ordered for future use at
the Real Property as of Closing thereon (the “Supplies”);


2.1.5           IT System. All computer hardware, telecommunications and
information technology systems located at the Real Property or stored off-site,
including all telephone exchanges located at the Real Property, and all computer
software used at the Real Property, subject to the terms of the applicable
license agreement, to the extent the same are transferable or the Parties obtain
any consent necessary to effectuate such a transfer, but expressly excluding the
Excluded IT System (the “IT System”);


2.1.6           Food and Beverage. All food and beverages (alcoholic and
non-alcoholic) which are located at the Real Property or stored off-site,
whether opened or unopened, or ordered for future use at the Real Property, as
of the Closing, including, without limitation, all food and beverages located in
the guest rooms, but expressly excluding any alcoholic beverages to the extent
the sale or transfer of the same is not permitted under Applicable Law (the
“F&B”);


2.1.7           Retail Merchandise. All merchandise located at the Real Property
and held for sale to guests and customers of at the Real Property, or ordered
for future sale at the Real Property or stored offsite, as of the Closing,
including, without limitation, the inventory held for sale in any gift shop, pro
shop or newsstand operated by or on behalf of Seller or Operating Tenant at the
Real Property, but expressly excluding the F&B (the “Retail Merchandise”);

 
11

--------------------------------------------------------------------------------

 

2.1.8           Tenant Leases. All leases, subleases, licenses, concessions
and/or similar agreements granting to any other Person the right to use or
occupy any portion of the Real Property, other than the Bookings, together with
all security deposits held by or on behalf of Seller or Operating Tenant
thereunder, to the extent the same and such security deposits are transferable
or the Parties obtain any consent necessary to effectuate such a transfer (each,
a “Tenant Lease” and, collectively, the “Tenant Leases”). The Tenant Leases are
more particularly described on Schedule 2.1.8 attached hereto;


2.1.9           Equipment Leases. All leases and purchase money security
agreements for any equipment, machinery, vehicles, furniture or other personal
property located at the Hotel or stored off-site which are held by or on behalf
of Seller or Operating Tenant and used exclusively in the Business, together
with all deposits made by or on behalf of Seller or Operating Tenant, to the
extent the same and such deposits are transferable or the Parties obtain any
consent necessary to effectuate such a transfer (each, an “Equipment Lease” and,
collectively, the “Equipment Leases”). The Equipment Leases are more
particularly described on Schedule 2.1.9 attached hereto.


2.1.10           Assigned Operating Agreements. All Operating Agreements to the
extent the same and the deposits held thereunder are transferable or the Parties
obtain any consent necessary to effectuate such a transfer (each, an “Assigned
Operating Agreement” and, collectively, the “Assigned Operating Agreements”);


2.1.11           Licenses and Permits. All licenses, permits, consents,
authorizations, approvals, registrations and certificates issued by any
Governmental Authority which are held by or on behalf of Seller or Operating
Tenant, including, without limitation, the construction, use or occupancy of the
Property or the Business, together with any deposits made by or on behalf of
Seller or Operating Tenant, to the extent the same and such deposits are
transferable or the Parties obtain any consent necessary to effectuate such a
transfer (the “Licenses and Permits”);


2.1.12           Intellectual Property. All trademarks, trade names, service
marks and other intellectual property rights owned or assignable by Seller (the
“Intellectual Property”);


2.1.13           Books and Records. All books and records which relate
exclusively to the Property or the Business, including, without limitation Hotel
Guest Data and Information, but expressly excluding all documents and other
materials which (i) are legally privileged or constitute attorney work product,
(ii) are subject to an Applicable Law or a confidentiality agreement prohibiting
their disclosure, or (iii) constitute confidential internal assessments,
reports, studies, memoranda, notes or other correspondence prepared by or on
behalf of any officer or employee of Seller, Operating Tenant or any of their
Affiliates, including, without limitation, all (1) internal financial analyses,
appraisals, tax returns, financial statements, and (2) corporate or other entity
governance records (the “Books and Records”);


2.1.14           Plans and Specifications. All plans and specifications, blue
prints, architectural plans, engineering diagrams and similar items located at
the Hotel or in Seller’s possession which relate exclusively to the Hotel, to
the extent the same are transferable (the “Plans and Specifications”);

 
12

--------------------------------------------------------------------------------

 

2.1.15           Warranties. All warranties and guaranties held by or made for
the benefit of Seller or Operating Tenant with respect to the Improvements or
Personal Property situated at the Hotel owned or operated by Seller or Operating
Tenant, to the extent the same are transferable or the Parties obtain any
consent necessary to effectuate such a transfer (the “Warranties”); and


2.1.16           Bookings. All bookings and reservations for guest, conference
and banquet rooms or other facilities the Property as of the Closing, together
with all deposits held by or on behalf of Seller or Operating Tenant with
respect to the Hotel (the “Bookings”).


2.2           Excluded Property.  Notwithstanding anything to the contrary in
Section 2.1 above, the property, assets, rights and interests set forth in this
Section 2.2 below (the “Excluded Property”) shall not be transferred, assigned
or conveyed to Purchaser, and shall be excluded from the Property:


2.2.1           Cash. Except for deposits expressly included in Section 2.1
hereof, and except as otherwise expressly provided herein, all cash on hand or
on deposit in any house bank, operating account or other account or reserve,
including, without limitation, seasonal reserves and FF&E reserves, maintained
in connection with the Business, together with any and all credit card charges,
checks and other instruments which Seller or Operating Tenant has submitted for
payment as of the Closing;


2.2.2           Proprietary Property. All (i) trademarks, trade names, service
marks, symbols, logos and other intellectual property rights held by Seller,
Operating Tenant or any of their Affiliates (the “Proprietary Marks”); (ii)
signs and other fixtures and personal property at the Hotel which bears any of
the Proprietary Marks; (iii) Seller’s or Operating Tenant’s internal management,
operational, employee and similar manuals, handbooks and publications; (iv)
Seller’s or Operating Tenant’s centralized systems and programs used in
connection with the Business conducted by Seller or Operating Tenant, including,
without limitation, the sales and marketing, guest program, and purchasing
systems and programs; and (v) manager’s property (collectively, “Proprietary
Property”);


2.2.3           Third-Party Property. Any fixtures, personal property or
intellectual property owned by (i) the lessor under any Equipment Leases
(subject to Purchaser’s rights under the Equipment Leases), (ii) the supplier,
vendor, licensor or other party under any Operating Agreements or Licenses and
Permits, (iii) the tenant under any Tenant Leases, (iv) any Employee, or (v) any
guest or customer of the Hotel;


2.2.4           Excluded IT System. The computer hardware, telecommunications
and information technology systems, and computer software set forth in Schedule
2.2.5 attached hereto (the “Excluded IT System”), which Seller shall have the
right to remove from the Property at or prior to the Closing;


2.2.5           Operating Lease.  Each Operating Lease, which shall be
terminated by Seller and Operating Tenant at the Closing without any liability
to Purchaser; and


2.2.6.          Accounts Receivable. All Accounts Receivable (including the
Guest Ledger) as of the Closing, as the same is more particularly set forth in
Section 11.3 hereof.

 
13

--------------------------------------------------------------------------------

 

2.3           Assumed Liabilities. From and after Closing, Purchaser shall
assume (i) all Liabilities arising from, relating to or in connection with
Tenant Leases, Equipment Leases, Assigned Operating Agreements, Contracts and
Licenses and Permits, in each and all cases if and to the extent assumed in
writing by Purchaser at Closing and such Liabilities are first arising or
accruing from and after Closing, and, subject to Seller’s representations,
warranties and covenants contained herein and in the conveyance documents, all
Liabilities with respect to the condition of the Property (regardless of whether
the condition existed prior to or exists after the Closing Date), including,
without limitation, the design, construction, engineering, maintenance and
repair or environmental condition of the Property (the “Assumed Liabilities”);
provided, however, in no event shall Assumed Liabilities include any of the
Retained Liabilities.


2.4           Retained Liabilities. From and after Closing, Seller shall retain
all Liabilities first arising or accruing prior to Closing and Purchaser shall
not have any Liabilities for: (i) the payment of any amounts due and payable or
accrued but not yet due or payable prior to the Closing Date under the Tenant
Leases, Equipment Leases, Contracts and Licenses and Permits, except to the
extent Purchaser has received a credit for the Liabilities under Section 11.2
hereof; (ii) the payment of all Taxes due and payable or accrued but not yet due
or payable prior to the Closing Date, except to the extent Purchaser has
received a credit for the Taxes under Section 11.2 hereof; (iii) any claim for
personal injury to or property damage suffered or alleged to be suffered by a
Person at the Property which injury or damage occurred prior to the Closing
Date, including, without limitation, the litigation disclosed on Schedule 7.1.7
attached hereto; and (iv) any other Liability of the owner of the Hotel accruing
with respect to the Business and/or operation of the Hotel prior to the Cut-Off
Time that is not covered under (i) – (iii) above (the “Retained Liabilities”).


2.5           All or Nothing Sale.  Except as otherwise expressly provided in
this Master Purchase and Sale Agreement: (i) the sale of the Hotels shall be on
an “all or nothing” basis; (ii) neither Seller nor Purchaser shall have the
right, or the obligation, to exclude any Hotel from the transactions described
in this Master Purchase and Sale Agreement; and (iii) any termination of this
Master Purchase and Sale Agreement shall, at Seller’s option, constitute a
termination of each and every, or any, Individual Purchase and Sale Agreement.


ARTICLE III
PURCHASE PRICE


3.1           Purchase Price.  The aggregate purchase price for the Properties
is EIGHTY FOUR MILLION NINE HUNDRED THOUSAND DOLLARS ($84,900,000) (the
“Purchase Price”), which shall be adjusted at Closing for the Prorations
pursuant to Section 11.2 hereof, and as otherwise expressly provided in this
Master Purchase and Sale Agreement.  The Parties acknowledge and agree that the
Purchase Price is comprised of the sum of (i) the Existing Financing, and (ii)
the Cash Consideration, as more particularly set forth on Schedule 3.3.5
attached hereto, as the same may be amended from time to time in accordance with
the terms and conditions of this Master Purchase and Sale Agreement.

 
14

--------------------------------------------------------------------------------

 

3.2           Deposit; Cash Credit.  On or before 5:00 p.m. (Eastern Time) on
Friday, August 12, 2011, Purchaser shall deposit with Escrow Agent a deposit in
the amount of TWO MILLION FIVE HUNDRED THOUSAND DOLLARS ($2,500,000) (including
all interest which may accrue thereon, the “Deposit”). The Deposit (together
with all interest accrued thereon) (or that portion of the Deposit (and interest
earned therein) in the case of a termination of an Individual Purchase and Sale
Agreement) shall be promptly refunded to Purchaser if Purchaser elects to
terminate, and properly terminates, this Master Purchase and Sale Agreement (or
such Individual Purchase and Sale Agreement) as a result of a default by Seller
hereunder (or thereunder), pursuant to any other rights of termination by
Purchaser (or by Seller pursuant to a failure of a Seller Closing Condition
described in Section 9.3(F) and (G) contained in and permitted by this Master
Purchase and Sale Agreement (or such Individual Purchase and Sale Agreement) in
accordance with the applicable provisions hereof (or thereof).


3.2.1           Escrow of Deposit.  The Deposit shall be held by Escrow Agent,
in escrow, pursuant to the terms and provisions set forth and contained in this
Master Purchase and Sale Agreement.


3.2.2           Investment of Deposit.  At the direction of Purchaser, Escrow
Agent shall invest the Deposit in:


(i)           obligations of the United States government, its agencies or
independent departments;


(ii)           certificates of deposit issued by a  banking institution whose
principal office in New York City, San Francisco, or Los Angeles, with assets in
excess of $1 billion; or


(iii)          an interest-bearing account of a banking institution whose
principal office is in New York City, San Francisco, or Los Angeles, with assets
in excess of $1 billion.


No investment of the Deposit shall have a maturity date beyond the Closing Date
(as defined in Section 10.1.  Any interest earned on the Deposit shall be
credited and delivered to the party receiving the Deposit, provided, however,
that if the transaction closes, at Closing any interest earned on the Deposit
shall be credited to Purchaser by applying the same against the Purchaser Price.


3.2.3           Disbursement of Deposit to the Seller.  Escrow Agent shall
disburse the Deposit to the Parties in accordance with the terms and conditions
of this Master Purchase and Sale Agreement.  At Closing, the portion of the
Deposit allocable to the Property subject to the Closing shall be credited
against the Purchase Price payable for the Property which is subject to the
Closing.  This Section 3.2 shall survive the initial Closing and all subsequent
Closings hereunder, as well as the termination of this Master Purchase and Sale
Agreement.


3.2.4           Cash Credit.  At Closing pursuant to this Master Purchase and
Sale Agreement and the Other Master Purchase and Sale Agreement, Purchaser shall
receive a credit to the Purchase Price equal to the sum of SIX MILLION DOLLARS
($6,000,000), in the aggregate, which amount shall be allocated among the
Properties, and credited against the Purchase Price, at Closing, in the amounts
set forth on Schedule 3.3.5 attached hereto and to the Other Master Purchase and
Sale Agreement.  Without limitation of the foregoing, it is agreed that
Purchaser shall have no right, claim or title in or to any Cash Credit allocable
to any Property which Property is not purchased by Purchaser pursuant to this
Master Purchase and Sale Agreement for any reason whatsoever.

 
15

--------------------------------------------------------------------------------

 

3.3           Payment of Purchase Price.


3.3.1           Payment at Closing. At Closing, Purchaser shall pay to the
Seller an amount equal to a portion of the Purchase Price, as set forth on
Schedule 3.3.5 attached hereto, as adjusted pursuant to Section 3.1 hereof, less
the portion of the Deposit and the Cash Credit, as set forth on Schedule 3.3.5
attached hereto, disbursed to the Seller.  The Purchaser shall cause the wire
transfer of a portion of the Cash Consideration, as set forth on Schedule 3.3.5
attached hereto, to be received by Escrow Agent no later than 5:00 p.m. (Eastern
Time) on the Closing Date.


3.3.2           Existing Financing. Purchaser shall acquire title to the Hotels
subject to the Existing Financing.  At Closing, the amount of the then
outstanding principal balance of the Existing Financing shall be applied and
credited toward payment of the Purchase Price.


3.3.3           Credit of Deposit; Cash Credit.  At Closing, the amount of the
Deposit and Cash Credit allocated to the Property in accordance with Schedule
3.3.5 hereof shall be applied and credited toward payment of the Purchase Price.


3.3.4           Method of Payment. All amounts to be paid by Purchaser to the
Seller pursuant to this Master Purchase and Sale Agreement shall be paid by wire
transfer of immediately available U.S. federal funds.


3.3.5           Allocation of Purchase Price, Cash Consideration, Deposit and
Cash Credit.  The Parties hereby agree that the Purchase Price, Cash
Consideration, Deposit and Cash Credit shall be allocated among the Properties
as set forth in Schedule 3.3.5 attached hereto.  The Parties acknowledge and
agree that the Purchase Price allocations set forth in Schedule 3.3.5 attached
hereto represents an arm’s length agreement based on the Parties’ best judgment
as to the fair market value of each Property.  The Parties shall file all
federal, state and local tax returns and related tax documents, consistent with
the allocations set forth in Schedule 3.3.5 attached hereto, as the same may be
adjusted pursuant to ARTICLE XI or any other provision in this Master Purchase
and Sale Agreement.


ARTICLE IV
CONTINGENCIES


4.1           Due Diligence.


4.1.1          Due Diligence Contingency. Subject to the Purchaser’s rights with
respect to the Carlisle Environmental Due Diligence described in Section 4.1.7
below, Purchaser shall have had the period from Friday, July 22, 2011 until 5:00
p.m. (Eastern Time) on Friday, August 12, 2011 (the “Due Diligence Period”) to
perform its due diligence review of the Property and all matters related thereto
which Purchaser deems advisable, including, without limitation, any engineering,
environmental (other than the Carlisle Environmental Due Diligence), title,
survey, financial, operational and legal compliance matters relating to the
Property. If Purchaser, in its sole discretion, is not satisfied with the
results of its due diligence review of the Property for any reason or no reason
at all, Purchaser shall have the right to terminate this Master Purchase and
Sale Agreement by providing written notice to Seller prior to the expiration of
the Due Diligence Period (the “Due Diligence Contingency”). Upon termination of
this Master Purchase and Sale Agreement pursuant to this Section 4.1.1, the
Parties shall have no further rights or obligations under this Master Purchase
and Sale Agreement, except those which expressly survive the termination of this
Master Purchase and Sale Agreement in accordance with the terms hereof. If
Purchaser fails to notify Seller, in writing, on or before the expiration of the
Due Diligence Period, that Purchaser does not want this Master Purchase and Sale
Agreement to terminate upon the expiration of the Due Diligence Period, then,
Purchaser shall be deemed to have elected to terminate this Master Purchase and
Sale Agreement. If Purchaser terminates (or is deemed to have terminated) this
Master Purchase and Sale Agreement pursuant to this Section 4.1.1, the Deposit
(and all interest earned thereon) shall be promptly returned to Purchaser,
without the need for notice from, by or on behalf of Purchaser or Seller.

 
16

--------------------------------------------------------------------------------

 

4.1.2           Due Diligence Inspections. Purchaser shall have the right
through Closing to perform such examinations, tests, investigations and studies
of the Property (the “Inspections”) as Purchaser deems advisable in its sole and
absolute discretion, in accordance with this Section 4.1.2. Purchaser may
conduct the Inspections with its officers, employees, contractors, consultants,
agents or representatives (the “Purchaser’s Inspectors”); provided, however,
that Purchaser shall cause Purchaser’s Inspectors to comply with the provisions
regarding Confidential Information set forth in Section 8.1 hereof.  Seller
shall provide reasonable access to the Property for Purchaser’s Inspectors to
perform the Inspections; provided, however, that: (i) Purchaser shall provide
Seller with at least twenty four (24) hours’ prior notice of each of the
Inspections; (ii) an employee, agent or representative of Seller may accompany
Purchaser on any such Inspections; (iii) the Inspections shall be conducted by
Purchaser’s Inspectors during normal business hours; (iv) Purchaser’s Inspectors
shall not, except in connection with the Carlisle Environmental Due Diligence,
perform any drilling, coring or other invasive testing, without Seller’s prior
written consent, which consent shall not be unreasonably withheld; (v)
Purchaser’s right to perform the Inspections shall be subject to the rights of
tenants, guests and customers at the Hotel; and (vi) the Inspections shall not
unreasonably interfere with the Business, and Purchaser’s Inspectors shall
comply with Seller’s reasonable requests with respect to the Inspections to
minimize such interference.


4.1.3           Seller Due Diligence Materials.  Purchaser acknowledges and
agrees that Seller has provided to Purchaser, and Purchaser has received from
Seller, all due diligence materials in Seller’s Possession relating to the
Property which were requested by Purchaser.  All documents and materials
provided by Seller to Purchaser pursuant to the Letter of Intent or this Master
Purchase and Sale Agreement, together with any copies or reproductions of such
documents or materials, or any summaries, abstracts, compilations or other
analyses made by or for Purchaser based on the information in such documents or
materials, are referred to collectively herein as the “Seller Due Diligence
Materials”).


4.1.4           Purchaser’s Due Diligence Reports. If the Closing does not occur
for any reason, then, Seller shall have the right (but not the obligation) upon
written request to Purchaser, to purchase from Purchaser all studies, reports
and assessments prepared by any Person for or on behalf of Purchaser (other than
any internal studies, reports and assessments prepared by any of Purchaser’s
employees, attorneys or accountants) in connection with the Inspections (the
“Purchaser Due Diligence Reports”); provided, however, that Seller agrees to pay
to Purchaser the amount expended by Purchaser, as reasonably documented by
Purchaser, for the Purchaser Due Diligence Reports.  If the Purchaser Due
Diligence Reports are provided to Seller, the Purchaser Due Diligence Reports so
provided shall nevertheless be and remain subject to the rights of the parties
who prepared the same and without any representation or warranty of any kind or
nature as to the truth, accuracy or completeness of any of Purchaser’s Due
Diligence Reports. If requested by Seller, Purchaser shall use commercially
reasonable efforts to obtain an original of Purchaser Due Diligence Reports for
Seller, together with a reliance letter in favor of Seller from the Person who
prepared Purchaser Due Diligence Reports; provided, however, that Seller shall
pay for any fees, costs or expenses charged by the Person for the original
Purchaser Due Diligence Reports and/or reliance letters.  Nothing herein shall
be deemed to obligate Seller to purchase the Purchaser Due Diligence Reports
from Purchaser.

 
17

--------------------------------------------------------------------------------

 

4.1.5           Release and Indemnification. Purchaser (for itself and all
Purchaser Indemnitees) hereby releases Seller Indemnitees for any
Indemnification Loss incurred by any Purchaser Indemnitee arising from or in
connection with the Inspections (including, without limitation, any liens placed
on the Property, including any Excluded Property, caused by or at the direction
of Purchaser), except to the extent resulting from Seller’s or any Seller
Indemnitees’ negligent act or omission or breach by Seller of this Master
Purchase and Sale Agreement. Purchaser shall defend, indemnify and hold harmless
Seller Indemnitees in accordance with ARTICLE XV hereof from and against any
Indemnification Loss incurred by Seller Indemnitees arising from or in
connection with the Inspections. Purchaser's foregoing obligations shall not
include any obligation or duty whatsoever with respect to Indemnification Loss
(including Indemnification Loss that the Property has declined in value) arising
out of, resulting from or incurred in connection with (i) any pre-existing
conditions at the Property, including, without limitation, the discovery or
presence of any Hazardous Substances, (ii) the negligent act or omission of
Seller or any Seller Indemnitee, (iii) breach of this Master Purchase Agreement
by Seller, or (iv) the results or findings of any tests or analyses of
Purchaser's environmental or other investigation of the Property. Upon Seller’s
request, Purchaser, at its cost and expense, shall repair any damage to the
Property, including any Excluded Property, arising from or in connection with
the Inspections, and restore the Property, including any Excluded Property, to
substantially the same condition as existed prior to the Inspections, or replace
the Property or such third party, including the Excluded Property, with property
of substantially the same quantity and quality. This Section 4.1.5 shall survive
the termination of this Master Purchase and Sale Agreement.


4.1.6           Insurance.  Prior to commencing any Inspections, Purchaser shall
provide to Seller a certificate of insurance, in form and substance reasonably
satisfactory to Seller, evidencing that Purchaser maintains commercial general
liability insurance in an amount no less than TWO MILLION DOLLARS ($2,000,000)
per occurrence, with an insurance company with a Best’s rating of no less than
A-VIII, insuring Purchaser against its indemnification obligations under Section
4.1.4 hereof and naming Seller as an additional insured thereunder.  Purchaser’s
maintenance of the insurance policies shall not release or limit Purchaser’s
indemnification obligations under Section 4.1.5 hereof.

 
18

--------------------------------------------------------------------------------

 

4.1.7           Carlisle Environmental Due Diligence.  Notwithstanding the Due
Diligence Period described in Section 4.1.1 above, Purchaser and Purchaser’s
consultants shall have the right, from the Effective Date through and including
5:00 p.m. (Eastern) on Friday, September 9, 2011 (the “Carlisle Environmental
Contingency Date”), to conduct Phase I and Phase II environmental due diligence
on the Hotel Property commonly referred to as the Hampton Inn at 7 Hampton
Court, Carlisle, PA (the “Carlisle Environmental Due Diligence”).  The
Purchaser’s right to conduct the Carlisle Environmental Due Diligence shall
include the right to perform drilling, coring or other invasive testing, subject
to all of the other terms and provisions contained in this Section 4.1, in the
locations on the Property reasonably recommended by Purchaser’s environmental
consultants.  Notwithstanding the waiver by Purchaser of its Due Diligence
Contingency on or prior to the expiration of the Due Diligence Period described
above, Purchaser shall have the right, by delivery of written notice delivered
to Seller on or prior to the Carlisle Environmental Contingency Date, to object
to the Carlisle Environmental Due Diligence and to terminate the Individual
Purchase and Sale Agreement governing the Carlisle Hotel Property and to obtain
a return of the Deposit allocable to the Carlisle Hotel Property.  Failure by
Purchaser to provide such written notice of termination on or prior to the
Carlisle Environmental Contingency Date shall be deemed Purchaser’s approval of
the Carlisle Environmental Due Diligence and waiver of the Due Diligence
Contingency related thereto


4.2           Lender Approval Contingency.  The Parties acknowledge and agree
that the transactions contemplated by this Master Purchase and Sale Agreement
for each Property are contingent upon Purchaser obtaining the Lender approval
for Purchaser to assume the Existing Financing with respect to each Property
which is subject to Existing Financing, pursuant to loan assumption documents in
form and substance reasonably acceptable to Purchaser (the “Lender
Approval”).  The loan assumption documents will contain, among other provisions
reasonably acceptable to Purchaser, those Lender representations and warranties
regarding the Existing Financing as determined by Purchaser.  Purchaser shall be
solely responsible for obtaining the Lender Approval; provided, however, that
(i) Seller shall, no later than three (3) Business Days following the Effective
Date, deliver to each Lender any and all applications, authorizations, consents,
approvals and other documents that may be necessary for each Lender to commence
the Lender Approval process, and (ii) without limitation of the foregoing,
Seller shall provide reasonable cooperation to Purchaser, at no expense to
Seller, in connection with Purchaser’s efforts to obtain the Lender
Approval.  Purchaser shall use diligent good faith efforts to obtain Lender
Approval prior to the date that is one hundred twenty (120) days from and after
the Effective Date (the “Lender Approval Contingency Period”).  Promptly
following the execution of this Master Purchase and Sale Agreement by the
Parties, Purchaser shall, if it has not already done so, commence the process of
obtaining the Lender Approval.  Purchaser agrees that it shall provide written
notice to Seller promptly upon obtaining the Lender Approval (the “Lender
Approval Notice”). If Purchaser does not provide Seller with the Lender Approval
Notice on or before the expiration of the Lender Approval Contingency Period,
the Purchaser Closing Condition described in Section 9.2.1(E) and the Seller
Closing Condition described in Section 9.3.1(F) for such Property shall each be
deemed not to have been satisfied, and Purchaser and Seller each shall have the
right to terminate the Individual Purchase and Sale Agreement governing such
Property.  Furthermore, if Purchaser does not provide Seller with a Lender
Approval Notice on or before expiration of the Lender Approval Contingency
Period for enough properties to satisfy the Acquisition Threshold for both this
Master Purchase and Sale Agreement and the Other Master Purchase and Sale
Agreement, the Purchase Closing Condition described in Section 9.2.1(H) and the
Seller Closing Condition described in Section 9.3.1(H) shall each be deemed not
to have been satisfied and Purchaser and Seller each shall have the right to
terminate this Master Purchase and Sale Agreement anytime thereafter by
providing written notice to the other; provided, however, that neither Party
shall be permitted to terminate this Master Purchase and Sale Agreement pursuant
to this Section 4.2 after a Closing has occurred under this Master Purchase and
Sale Agreement or the Other Master Purchase and Sale Agreement; however, each
Party shall have the right to terminate an Individual Purchase Agreement for
which a condition precedent set forth in ARTICLE IX is not met or waived, in
writing, by the Party in whose favor such condition exists.  Notwithstanding the
foregoing, if the Acquisition Threshold is satisfied for both this Master
Purchase and Sale Agreement and the Other Master Purchase and Sale Agreement,
any time prior to the termination of this Master Purchase and Sale Agreement by
either Party, the Seller Closing Condition described in Section 9.3.1(F) shall
be deemed to be satisfied and Seller shall have no further right to terminate
this Master Purchase and Sale Agreement pursuant to this Section 4.2.  Purchaser
shall be solely responsible for and shall pay any and all costs and expenses
associated with obtaining Lender Approval, including, without limitation, any
preparation fees and transfer fees required by the loan documents.  Without
limitation of the foregoing, on or before Wednesday, August 31, 2011 (the “Loan
and Franchise Application Date”), Purchaser shall provide Seller with reasonable
evidence that Purchaser has (i) commenced the application for Lender Approval
with respect to each and every Property, and (ii) paid all application fees and
other costs and expenses which are due and payable as of the Loan and Franchise
Application Date necessary for Lender to process Purchaser’s applications for
Lender Approval with respect to each and every Property.  Upon a termination of
this Master Purchase and Sale Agreement pursuant to, and in accordance with,
this Section 4.2, the Deposit shall be promptly returned to Purchaser, in
accordance with the Deposit Escrow Agreement, no later than two (2) Business
Days after the termination; provided, however, that Purchaser shall not be
entitled to, and Escrow Agent shall not disburse to Purchaser, the allocable
amount of the Deposit for any Property or Properties for which Purchaser did not
deliver the foregoing evidence to Seller on or before the Loan and Franchise
Application Date; and the allocable amount of the Deposit for any Property or
Properties for which Purchaser did not deliver the foregoing evidence to Seller
on or before the Loan and Franchise Application Date shall, instead, be
disbursed by Escrow Agent to Seller in accordance with the Deposit Escrow
Agreement.

 
19

--------------------------------------------------------------------------------

 

4.3           Franchise Approval Contingency.  The Parties acknowledge and agree
that the transactions contemplated by this Master Purchase and Sale Agreement
are contingent upon Purchaser obtaining a Franchise Agreement, upon terms and
conditions reasonably acceptable to Purchaser, from the Franchisor, with respect
to (i) each Property governed by this Master Purchase and Sale Agreement and
(ii) each property governed by the Other Master Purchase and Sale Agreement (the
“Franchise Approval”).  Purchaser shall be solely responsible for obtaining the
Franchise Approval; provided, however, that (i) Seller shall, no later than
three (3) Business Days after the Effective Date, deliver to each Franchisor any
and all notices, applications, authorizations, consents, approvals and other
documents that may be necessary for each Franchisor to commence the Franchise
Approval process, and (ii) without limitation to the foregoing, Seller use good
faith efforts and provide reasonable cooperation to Purchaser, at no cost or
expense to Seller, in connection with Purchaser’s efforts to obtain the
Franchise Approval.  Purchaser shall use diligent good faith efforts to obtain
Franchise Approval prior to the date that is one hundred twenty (120) days from
and after the Effective Date (the “Franchise Approval Contingency
Period”).  Promptly following the execution of this Master Purchase and Sale
Agreement by the Parties, Purchaser shall, if it has not already done so,
commence the process of obtaining the Franchise Approval.  Purchaser agrees that
it shall provide written notice to Seller promptly upon obtaining the Franchise
Approval (the “Franchise Approval Notice”). If Purchaser does not provide Seller
with the Franchise Approval Notice on or before the expiration of the Franchise
Approval Contingency Period, the Purchaser Closing Condition described in
Section 9.2.1(F) and the Seller Closing Condition described in Section 9.3.1(G)
for such Property shall each be deemed not to have been satisfied, and Purchaser
and Seller each shall have the right to terminate the Individual Purchase and
Sale Agreement governing such Property.  Furthermore, if Purchaser does not
provide Seller with a Franchise Approval Notice on or before expiration of the
Lender Approval Contingency Period for enough properties to satisfy the
Acquisition Threshold for both this Master Purchase and Sale Agreement and the
Other Master Purchase and Sale Agreement, the Purchase Closing Condition
described in Section 9.2.1(H) and the Seller Closing Condition described in
Section 9.3.1(H) shall each be deemed not to have been satisfied and Purchaser
and Seller each shall have the right to terminate this Master Purchase and Sale
Agreement anytime thereafter by providing written notice to the other; provided,
however, that neither Party shall be permitted to terminate this Master Purchase
and Sale Agreement pursuant to this Section 4.3 after a Closing has occurred
under this Master Purchase and Sale Agreement or the Other Master Purchase and
Sale Agreement; however, each Party shall have the right to terminate an
Individual Purchase Agreement for which a condition precedent set forth in
ARTICLE IX is not met or waived, in writing, by the Party in whose favor such
condition exists.  Notwithstanding the foregoing, if the Acquisition Threshold
is satisfied for both this Master Purchase and Sale Agreement and the Other
Master Purchase and Sale Agreement, any time prior to the termination of this
Master Purchase and Sale Agreement by either Party, the Seller Closing Condition
described in Section 9.3.1(G) shall be deemed to be satisfied and Seller shall
have no further right to terminate this Master Purchase and Sale Agreement
pursuant to this Section 4.3.  Purchaser shall be solely responsible for and
shall pay any and all costs and expenses associated with obtaining Franchise
Approval, including, without limitation, any PIP related expenses and any
preparation fees and transfer fees required by the Franchise
Agreements.  Without limitation of the foregoing, nothing herein shall be deemed
to obligate Seller to incur any expenses for, or to pay any amounts related to,
any inspections of the Properties conducted by or on behalf of Franchisor.  On
or before the Loan and Franchise Application Date, Purchaser shall provide
Seller with reasonable evidence that Purchaser has (i) commenced the application
for Franchise Approval with respect to each and every Property, and (ii) paid
all application fees and other costs and expenses which are due and payable as
of the Loan and Franchise Application Date necessary for Franchisor to process
Purchaser’s applications for Franchise Approval with respect to each and every
Property.  Upon a termination of this Master Purchase and Sale Agreement
pursuant to, and in accordance with, this Section 4.3, the Deposit shall be
promptly returned to Purchaser, in accordance with the Deposit Escrow Agreement,
no later than two (2) Business Days after the termination; provided, however,
that Purchaser shall not be entitled to, and Escrow Agent shall not disburse to
Purchaser, the allocable amount of the Deposit for any Property or Properties
for which Purchaser did not deliver the foregoing evidence to Seller on or
before the Loan and Franchise Application Date; and the allocable amount of the
Deposit for any Property or Properties for which Purchaser did not deliver the
foregoing evidence to Seller on or before the Loan and Franchise Application
Date shall, instead, be disbursed by Escrow Agent to Seller in accordance with
the Deposit Escrow Agreement.  For the avoidance of doubt, it is agreed by the
Parties that if Purchaser fails to obtain Franchise Approval with respect to one
(1) or more Property(ies) because Franchisor deems Purchaser a “competitor,”
within the meaning of the applicable Franchise Agreement(s), Purchaser shall not
be deemed in breach hereof, and Purchaser shall, subject to the terms and
conditions of this Section 4.3, be entitled to receive a refund of the Deposit
with respect to any Property(ies) for which Purchaser failed to obtain Franchise
Approval on account of the foregoing.

 
20

--------------------------------------------------------------------------------

 

4.4           Delivery of Due Diligence Materials Upon Termination.  Upon any
termination of this Master Purchase and Sale Agreement pursuant to this ARTICLE
IV, Purchaser promptly shall (1) return all original Seller Due Diligence
Materials provided to Purchaser, and destroy all other Seller Due Diligence
Materials, and (2) use commercially reasonable efforts to cause all Persons to
whom Purchaser has provided Seller Due Diligence Materials to return any
original Seller Due Diligence Materials to Purchaser, and destroy all other
Seller Due Diligence Materials.


4.5           Survival.  This ARTICLE IV shall survive the initial Closing and
all subsequent Closings hereunder, as well as the termination of this Master
Purchase and Sale Agreement.


ARTICLE V
TITLE TO THE PROPERTY


5.1           Title Commitments.  Purchaser shall endeavor to obtain prior to
the expiration of the Due Diligence Period, commitments for ALTA owner’s title
insurance policies from the Title Company for the Real Property (collectively,
the “Title Commitments”), together with a legible copy of all documents
referenced therein obtained from the Title Company.


5.2           Surveys.  Purchaser shall have the right during the Due Diligence
Period to obtain up-dates of any surveys provided by Seller to Purchaser (each,
an “Updated Survey”).  In the event Purchaser does not obtain an Updated Survey
prior to the expiration of the Due Diligence Period and the Title Company
determines that any existing survey is insufficient to permit the Title Company
to remove or insure over any survey exception in the Title Commitment, then
Seller shall have no obligation to cause the Title Company to remove or insure
over any such survey exception.


5.3           Exceptions to Title.


5.3.1           Unpermitted Exceptions.  If Purchaser objects to any (a) liens,
encumbrances or other exceptions to title (the “Title Exceptions”) disclosed in
the Title Commitment, or (b) encroachments by improvements on adjoining
properties onto or over the Land, any encroachments of the Improvements onto or
over adjoining properties, setback lines or easements (to the extent in
violation thereof) or any other survey defects (the “Survey Defects”) disclosed
in any surveys provided by Seller to Purchaser or in an Updated Survey (if any),
Purchaser shall provide written notice to the Title Company and Seller
specifying such “unpermitted exceptions” to title to the Real Property (the
“Unpermitted Exceptions”) prior to the expiration of the Due Diligence Period;
provided, however, that (i) the rights and interests of customers and guests at
the Hotel to occupy rooms on a transient license basis, (ii) the rights of each
tenant, as tenants only, under a Tenant Leases without any purchase right, and
(iii) all liens and encumbrances caused or created solely by any Purchaser
Indemnitee, shall in no event constitute Unpermitted
Exceptions.  Notwithstanding the foregoing, Seller covenants and agrees at its
sole cost and expense to remove or cause the removal on or prior to the Closing
Date of the following:  (i) any mortgages, deeds of trust or other security
interests for any financing incurred by Seller (other than the Existing
Financing) and any other monetary liens (including mechanics’ liens, tax liens,
judgment liens and the like); (ii) Taxes which constitute Title Exceptions which
would be delinquent if unpaid at the Closing; provided, however, that if any
Taxes are payable in installments, such obligation shall apply only to the
extent such installments would be delinquent if unpaid at the Closing; (iii) any
lien, or right to a lien, for services, labor or material heretofore or
hereafter furnished, imposed by law; and (iv) monetary defects and liens first
appearing subsequent to the effective date of the title commitment but prior to
the Closing (collectively, “Monetary Defects”).  If Seller and Title Company are
willing and able to cure or resolve the Unpermitted Exceptions to the
satisfaction of Purchaser in Purchaser’s sole and absolute discretion (Seller
having the right but not the obligation to do so to the extent such Unpermitted
Exceptions do not constitute Monetary Defects, which Seller is obligated to so
remove at or before Closing), then Seller and Purchaser will enter into a side
letter with the Title Company setting forth which Title Exceptions and Survey
Defects shall constitute the Unpermitted Exceptions, attaching proforma Title
Commitments specifying only those exceptions which are not Unpermitted
Exceptions and containing those corrections and endorsements specifically
required by Purchaser (the “Title and Survey Side Letter”).  If Seller and/or
Title Company are unwilling or unable to remove or insure over the Unpermitted
Exceptions to the satisfaction of Purchaser in Purchaser’s sole and absolute
discretion, then Seller will deliver written notice to Purchaser specifying
which Unpermitted Exceptions Seller is unwilling to cure at least ten (10) days
following to the expiration of the Due Diligence Period (Seller’s silence to be
deemed Seller’s election not to cure such Unpermitted Exceptions),
and  Purchaser’s sole and exclusive remedy shall be to terminate this Master
Purchase and Sale Agreement within the five (5) Business Days of the expiration
of said ten (10) day period or to proceed to Closing with the Title Policies
delivered at Closing to contain said uncured Unpermitted Exceptions without a
reduction in or credit to the Purchase Price.  Purchaser shall have the right to
a refund of the Deposit and the Deposit shall be promptly returned to Purchaser
following the termination of this Master Purchase and Sale Agreement pursuant to
this Section 5.3.1.

 
21

--------------------------------------------------------------------------------

 

5.3.2           Permitted Exceptions.  All Title Exceptions and Survey Defects
that are not Unpermitted Exceptions and that are otherwise expressly set forth
in the Title and Survey Side Letter  and Title Commitments attached thereto
described in Section 5.3.1 hereof shall constitute “permitted exceptions” to
title to the Real Property (the “Permitted Exceptions”).


5.3.3           Updated Title Commitments or Surveys. If any update of any Title
Commitment delivered to Purchaser after the expiration of the Due Diligence
Period discloses any Title Exception which is not disclosed in the Title
Commitment obtained by Purchaser prior to the expiration of the Due Diligence
Period (a “New Title Exception”), or any Updated Survey obtained by Purchaser
after the expiration of the Due Diligence Period discloses any Survey Defect
which is not disclosed in any Updated Survey obtained by Purchaser prior to the
expiration of the Due Diligence Period (a “New Survey Defect”), and (i) the New
Title Exception or New Survey Defect would have a materially adverse effect on
the ownership of the Property or use and/or operation of the Property after the
Closing, and (ii) the New Title Exception or New Survey Defect was not caused by
Purchaser or any Person on behalf of Purchaser, then Purchaser shall have the
right to request that Seller remove or cure the New Title Exception or New
Survey Defect at or prior to the Closing by providing written notice to Seller
within the earlier of: (A) five (5) Business Days after receiving such update of
the Title Commitment or the Updated Survey, or (B) the Closing (the “New Title
and Survey Objection Notice”). If Purchaser provides a New Title and Survey
Objection Notice to Seller, Seller may elect, by providing written notice (the
“New Title and Survey Election Notice”) to Purchaser within the earlier of:  (A)
five (5) Business Days after Seller’s receipt of the New Title and Survey
Objection Notice, or (B) the Closing, (1) to accept the New Title Exception or
New Survey Defect as an additional Unpermitted Exception to be removed or cured
at or prior to the Closing, or (2) not to remove or cure the New Title Exception
or New Survey Defect. If Seller does not provide a New Title and Survey Election
Notice to Purchaser within such time period, then Seller shall be deemed to have
elected not to remove or cure the New Title Exception or New Survey Defect as an
Unpermitted Exception pursuant to clause (2) of the preceding sentence. If
Seller elects or is deemed to have elected not to remove or cure a New Title
Exception or New Survey Defect, then Purchaser shall have the right to elect, by
providing written notice (the “New Title and Survey Response Notice”) to Seller,
within the earlier of (A) five (5) Business Days after Purchaser’s receipt of
the New Title and Survey Election Notice, or (B) the Closing, to (1) terminate
such Individual Purchase and Sale Agreement, by providing written notice thereof
to Seller, in which case, the Parties shall have no further rights or
obligations under such Individual Purchase and Sale Agreement, except as
otherwise expressly provided therein, or (2) proceed to Closing and accept title
to the Real Property, subject to the New Title Exception or New Survey Defect,
which thereafter shall be deemed to constitute a Permitted Exception, without
any credit against the amount of the Purchase Price allocated to the Property
described in such Individual Purchase and Sale Agreement. If Purchaser does not
provide a New Title and Survey Response Notice to Seller within such time
period, Purchaser shall be deemed to have elected to terminate the Individual
Purchase and Sale Agreement pursuant to clause (1) of the preceding
sentence.  Purchaser shall have the right to a refund of the amount of the
Deposit allocated to the Property described in such Individual Purchase and Sale
Agreement and the same shall be promptly returned to Purchaser following the
termination of any such Individual Purchase and Sale Agreement pursuant to this
Section 5.3.3.

 
22

--------------------------------------------------------------------------------

 

5.3.4           Removal of Unpermitted Exceptions. Seller shall have no
obligation to cure any Title Exceptions or Survey Defects other than the
Monetary Defects and Unpermitted Exceptions as set forth in the Title and Survey
Side Letter. Seller may cure any Unpermitted Exception relating to the Property
by removing the Unpermitted Exception from title to the Property or causing the
Title Company to commit to remove or insure over the Unpermitted Exception in
the Title Policy at any time prior to or at the Closing.


5.3.5           Extension of Closing Date. If Seller determines that it will be
unable to remove or cure any Unpermitted Exceptions prior to the Closing, Seller
shall have the right, but not the obligation, to postpone the Closing one (1) or
more times, for up to thirty (30) days in the aggregate, in each case by
providing written notice to Purchaser no later than three (3) Business Days
prior to the Closing Date.

 
23

--------------------------------------------------------------------------------

 

5.4           Policies.  At Closing, Seller shall deliver good and marketable
title to the Real Property, insurable as such, as of the Closing Date by a 2006
American Land Title Association (ALTA) Extended Owner’s Title Insurance Policy
(6-17-06), at ordinary rates by the Title Company by title insurance policies
(which shall be in the form specified Title and Survey Side Letter, subject only
to the Permitted Exceptions (each, a “Title Policy” and, collectively, the
“Title Policies”).


5.5           Conveyance of the Property.  At Closing, Seller shall convey the
Real Property, subject to all (i) Permitted Exceptions and (ii) Unpermitted
Exceptions which are cured by causing the Title Company to remove or insure over
the Unpermitted Exceptions in the Title Policies, but which otherwise are not
removed from title.


5.6           Delivery of Due Diligence Materials Upon Termination.  Upon any
termination of this Master Purchase and Sale Agreement pursuant to this ARTICLE
V, Purchaser promptly shall (1) return all original Seller Due Diligence
Materials provided to Purchaser, and destroy all other Seller Due Diligence
Materials, and (2) use commercially reasonable to efforts to cause all Persons
to whom Purchaser has provided Seller Due Diligence Materials to return any
original Seller Due Diligence Materials to Purchaser, and destroy all other
Seller Due Diligence Materials.
 
ARTICLE VI
CONDITION OF THE PROPERTY


6.1           PROPERTY SOLD “AS IS”.  PURCHASER ACKNOWLEDGES AND AGREES THAT
EXCEPT AS EXPRESSLY SET FORTH IN THIS MASTER PURCHASE AND SALE AGREEMENT, ANY
INDIVIDUAL PURCHASE AND SALE AGREEMENT AND/OR IN ANY OF THE DOCUMENTS DELIVERED
AT CLOSING, (A) THE PURCHASE OF THE PROPERTY SHALL BE ON AN “AS IS,” “WHERE IS,”
“WITH ALL FAULTS” BASIS, SUBJECT TO WEAR AND TEAR FROM THE EFFECTIVE DATE OF
THIS MASTER PURCHASE AND SALE AGREEMENT UNTIL THE CLOSING DATE, AND (B) NEITHER
THE SELLER, THE OPERATING TENANT NOR ANY OF THEIR AFFILIATES HAS ANY OBLIGATION
TO REPAIR ANY DAMAGE TO OR DEFECT IN THE PROPERTY, REPLACE THE PROPERTY OR
OTHERWISE REMEDY ANY MATTER AFFECTING THE CONDITION OF THE PROPERTY.


6.1.1           LIMITATION ON REPRESENTATIONS AND WARRANTIES.  PURCHASER
ACKNOWLEDGES AND AGREES THAT, EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
MASTER PURCHASE AND SALE AGREEMENT, ANY INDIVIDUAL PURCHASE AND SALE AGREEMENT
AND/OR IN ANY OF THE DOCUMENTS DELIVERED AT CLOSING, NEITHER THE SELLER, THE
FRANCHISOR, OPERATING TENANT, THE EMPLOYER OR ANY OF THEIR AFFILIATES, NOR ANY
OF THEIR RESPECTIVE SHAREHOLDERS, MEMBERS, PARTNERS, TRUSTEES, BENEFICIARIES,
DIRECTORS, OFFICERS, MANAGERS, EMPLOYEES, ATTORNEYS, ACCOUNTANTS, CONTRACTORS,
CONSULTANTS, AGENTS OR REPRESENTATIVES, NOR ANY PERSON PURPORTING TO REPRESENT
ANY OF THE FOREGOING, HAVE MADE ANY REPRESENTATION, WARRANTY, GUARANTY, PROMISE,
PROJECTION OR PREDICTION WHATSOEVER WITH RESPECT TO THE PROPERTY OR THE BUSINESS
BEING CONDUCTED AT THE PROPERTY, WRITTEN OR ORAL, EXPRESS OR IMPLIED, ARISING BY
OPERATION OF LAW OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR ANY REPRESENTATION OR
WARRANTY AS TO (A) THE CONDITION, SAFETY, QUANTITY, QUALITY, USE, OCCUPANCY OR
OPERATION OF THE PROPERTY, (B) THE PAST, PRESENT OR FUTURE REVENUES OR EXPENSES
WITH RESPECT TO THE PROPERTY OR THE BUSINESS BEING CONDUCTED AT THE PROPERTY,
(C) THE COMPLIANCE OF THE PROPERTY OR THE BUSINESS WITH ANY ZONING REQUIREMENTS,
BUILDING CODES OR OTHER APPLICABLE LAW, INCLUDING, WITHOUT LIMITATION, THE
AMERICANS WITH DISABILITIES ACT OF 1990, (D) THE ACCURACY OF ANY ENVIRONMENTAL
REPORTS OR OTHER DATA OR INFORMATION SET FORTH IN THE SELLER DUE DILIGENCE
MATERIALS PROVIDED TO PURCHASER WHICH WERE PREPARED FOR OR ON BEHALF OF THE
SELLER, OR (E) ANY OTHER MATTER RELATING TO THE SELLER, THE PROPERTY OR THE
BUSINESS BEING CONDUCTED AT THE PROPERTY.

 
24

--------------------------------------------------------------------------------

 

6.1.2           RELIANCE ON DUE DILIGENCE.  PURCHASER ACKNOWLEDGES AND AGREES
THAT:


(A)           PURCHASER SHALL HAVE HAD THE OPPORTUNITY TO CONDUCT ALL DUE
DILIGENCE INSPECTIONS OF THE PROPERTY AND THE BUSINESS BEING CONDUCTED AT THE
PROPERTY AS OF THE EXPIRATION OF THE DUE DILIGENCE PERIOD, INCLUDING REVIEWING
ALL SELLER DUE DILIGENCE MATERIALS AND OBTAINING ALL INFORMATION WHICH IT DEEMS
NECESSARY TO MAKE AN INFORMED DECISION AS TO WHETHER IT SHOULD PROCEED WITH THE
PURCHASE OF THE PROPERTY AND THE BUSINESS;


(B)           IF PURCHASER ELECTS TO CLOSE, THEN PURCHASER SHALL BE DEEMED TO BE
SATISFIED WITH THE RESULTS OF ITS DUE DILIGENCE REVIEW OF THE PROPERTY AND THE
BUSINESS CONDUCTED AT THE PROPERTY;


(C)           PURCHASER WILL BE RELYING ONLY ON ITS DUE DILIGENCE INSPECTIONS OF
THE PROPERTY, ITS REVIEW OF THE SELLER DUE DILIGENCE MATERIALS AND THE
REPRESENTATIONS AND WARRANTIES EXPRESSLY MADE BY THE SELLER IN THIS MASTER
PURCHASE AND SALE AGREEMENT, THE INDIVIDUAL PURCHASE AND SALE AGREEMENTS AND THE
DOCUMENTS DELIVERED AT CLOSING IN PURCHASING THE PROPERTY; AND


(D)           PURCHASER WILL NOT BE RELYING ON ANY STATEMENT MADE OR INFORMATION
PROVIDED TO PURCHASER BY THE SELLER (EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES EXPRESSLY MADE BY THE SELLER IN THIS MASTER PURCHASE AND SALE
AGREEMENT, THE INDIVIDUAL PURCHASE AND SALE AGREEMENTS AND THE DOCUMENTS
DELIVERED AT CLOSING) OR ANY OF SELLER’S SHAREHOLDERS, MEMBERS, PARTNERS,
TRUSTEES, BENEFICIARIES, DIRECTORS, MANAGERS, OFFICERS, EMPLOYEES, ATTORNEYS,
ACCOUNTANTS, CONTRACTORS, CONSULTANTS, AGENTS OR REPRESENTATIVES, OR ANY PERSON
PURPORTING TO REPRESENT ANY OF THE FOREGOING.

 
25

--------------------------------------------------------------------------------

 

6.2           SURVIVAL.  This ARTICLE VI shall survive the initial Closing and
all subsequent Closings hereunder, as well as the termination of this Master
Purchase and Sale Agreement.


ARTICLE VII
REPRESENTATIONS AND WARRANTIES


7.1           Seller’s Representations and Warranties.  To induce Purchaser to
enter into this Master Purchase and Sale Agreement and to consummate the
transactions described herein, each Seller hereby makes the representations and
warranties in this Section 7.1, but only with respect to itself, its Property or
interest therein, and the contracts, agreements or other instruments or
obligations to which Seller is a party or to which its Property is subject, upon
which Seller acknowledges and agrees Purchaser is entitled to rely, which
representations and warranties are true and correct in all material respects as
of the Effective Date, and shall be true and correct at and as of the Closing
Date in all material respects as though such representations and warranties were
made both at and as of the Effective Date, and at and as of the Closing Date.


7.1.1           Organization and Power. Seller is duly incorporated or formed
(as the case may be), validly existing, in good standing in the jurisdiction of
its incorporation or formation, and is qualified to do business in the
jurisdiction in which the Property is located, and has all requisite power and
authority to own the Property and conduct the Business as currently owned and
conducted.


7.1.2           Authority and Binding Obligation. (i) Seller has full power and
authority to execute and deliver this Master Purchase and Sale Agreement and all
other documents to be executed and delivered by Seller pursuant to this Master
Purchase and Sale Agreement (collectively, the “Seller Documents”), and to
perform all obligations of Seller under each of Seller Documents to which it is
a party, (ii) the execution and delivery by the signer on behalf of Seller of
Seller Documents, and the performance of Seller of its obligations under Seller
Document, has been duly and validly authorized by all necessary action by
Seller, and (iii) Seller Documents, when executed and delivered, will constitute
the legal, valid and binding obligations of Seller enforceable against Seller in
accordance with their terms, except to the extent Purchaser itself is in default
thereunder.


7.1.3           Consents and Approvals; No Conflicts. Except for the approval of
the appropriate Governmental Authorities in connection with the transfer of the
Licenses and Permits, and the recordation of Seller Documents, to Seller’s
Knowledge: (i) no filing with, and no permit, authorization, consent or approval
of, any Governmental Authority or other Person is necessary for execution or
delivery by Seller of Seller Documents, or the performance by Seller of any of
its obligations under any of Seller Documents, or the consummation by Seller of
the transactions described in this Master Purchase and Sale Agreement, except to
the extent the failure to obtain such permit, authorization, consent or approval
would not have a material adverse effect on the Business, or Seller’s ability to
consummate the transactions described in this Master Purchase and Sale
Agreement; and (ii) neither the execution and delivery by Seller of Seller
Documents, nor the performance by Seller of any of its obligations under any of
Seller Documents, nor the consummation by Seller of the transactions described
in this Master Purchase and Sale Agreement will (A) violate any provision
Seller’s organizational or governing documents, (B) to Seller’s Knowledge,
result in a violation or breach, or constitute a default under, any Material
Contract, or (C) to Seller’s Knowledge, result in the creation or imposition of
any lien or encumbrance on the Property or any portion thereof.

 
26

--------------------------------------------------------------------------------

 

7.1.4           Title to Personal Property. Seller has good and valid title to
all tangible Personal Property, which shall be free and clear of all liens and
encumbrances as of the Closing, except for the Equipment Leases, which shall be
subject only to the ownership interest of the lessor thereunder.  Seller agrees
that no Personal Property located at a Hotel as of the date hereof will be
removed from the Hotel prior to the Closing thereon, except consumable inventory
in the ordinary course of operations of the Hotel.


7.1.5           Condemnation. Seller has received no written notice of any
pending condemnation proceeding or other proceeding in eminent domain, and to
Seller’s Knowledge, no condemnation proceeding or eminent domain proceeding is
threatened affecting the Property or any portion thereof.


7.1.6           Compliance with Applicable Law. Seller has received no written
notice of, and to Seller’s Knowledge, there is no violation of any Applicable
Law with respect to the Property which has not been cured or dismissed.


7.1.7           Litigation. Except as set forth in Schedule 7.1.7 attached
hereto, (A) Seller has not (i) been served with any court filing in any
litigation with respect the Property or the Business which has not been
resolved, settled or dismissed, or (ii) received written notice of, and to
Seller’s Knowledge there is not, any claim, charge or complaint from any
Governmental Authority or other Person pursuant to any administrative,
arbitration or similar adjudicatory proceeding with respect the Property or the
Business which has not been resolved, settled or dismissed and (B) to Seller’s
Knowledge, no claim which may result in any of the foregoing has been
threatened.


7.1.8           Employees.  Seller is not a party to any written employment,
collective bargaining agreement or compensation agreements with any Employees
that cannot, and will not, be terminated, at or before Closing, at no cost or
expense to Purchaser.


7.1.9           Taxes. All Taxes for the Property which would be delinquent if
unpaid will be paid in full or prorated, at Closing, as part of the Prorations
pursuant to Section 11.2 hereof; provided, however, that if any Taxes are
payable in installments, such representation and warranty shall apply only to
such installments which would be delinquent if unpaid at the Closing.

 
27

--------------------------------------------------------------------------------

 

7.1.10         Licenses and Permits. Seller has made available to Purchaser a
true and complete copy of the Licenses and Permits for the Property. Seller has
not received any written notice from any Governmental Authority or other Person
of, and to Seller’s Knowledge there is not (i) any violation, suspension,
revocation or non-renewal of any Licenses and Permits with respect to the
Property or the Business that has not been cured or dismissed, or (ii) any
failure by Seller to obtain any Licenses and Permits that has not been cured or
dismissed.


7.1.11         Tenant Leases. Schedule 2.1.8 attached hereto sets forth a
correct and complete list of the Tenant Leases, and Seller has made available to
Purchaser a true and complete copy of the Tenant Leases. Seller has not given or
received any written notice of, and to Seller’s Knowledge, there is not any
breach or default under any of the Tenant Leases.


7.1.12         Operating Agreements and Contracts.  Schedule 2.1.9 attached
hereto sets forth a correct and complete list of all Operating Agreements and
Contracts, and Seller has made available to Purchaser a true and complete copy
of all Operating Agreements and Contracts.  Seller has not given or received any
written notice of any breach or default under any of all Operating Agreements or
Contracts which has not been cured.
 
7.1.13         Finders and Investment Brokers. Seller and Purchaser hereby
represent and warrant to the other that neither Seller nor Purchaser has dealt
with any Person who has acted, directly or indirectly, as a broker, finder,
financial adviser or in such other capacity for or on behalf of Seller in
connection with the transactions described by this Master Purchase and Sale
Agreement in a manner which would entitle such Person to any fee or commission
in connection with this Master Purchase and Sale Agreement or the transactions
described in this Master Purchase and Sale Agreement, except for the party
listed on Schedule 7.1.13 attached hereto (each, a “Broker” and, collectively,
the “Brokers”), who shall be paid a commission or fee on account of the
transactions contemplated by this Master Purchase and Sale Agreement solely by
Seller pursuant to a separate written agreement between Brokers and Seller dated
on or before the date hereof.  Seller hereby indemnifies Purchaser from and
against any and all claims, liabilities and damages that Purchaser may suffer in
connection with a breach of the foregoing representation and warranty by Seller,
and Purchaser hereby indemnifies Seller from and against any and all claims,
liabilities and damages that Seller may suffer in connection with a breach of
the foregoing representation and warranty by Purchaser.  This Section 7.1.13
shall survive the initial Closing and all subsequent Closings hereunder, as well
as the termination of this Master Purchase and Sale Agreement.


7.1.14         Foreign Person. Seller is a “United States person” (as defined in
Section 7701(a)(30)(B) or (C) of the Code) for the purposes of the provisions of
Section 1445(a) of the Code.


7.1.15         Bankruptcy. Seller has not made any general assignment for the
benefit of creditors, become insolvent or filed a petition for voluntary
bankruptcy or filed a petition or answer seeking reorganization or an
arrangement or composition, extension or readjustment of its indebtedness or
consented, in any creditors' proceeding, to the appointment of a receiver or
trustee of Seller or the property or any part thereof of either of them or been
named in an involuntary bankruptcy proceeding and to Seller's knowledge, no such
actions are contemplated or have been threatened.

 
28

--------------------------------------------------------------------------------

 

7.1.16         Hazardous Substances.  Other than (i) Hazardous Substances used
in the ordinary course of maintaining, operating and cleaning the Hotel in
commercially reasonable amounts and in accordance with all Environmental Laws,
and (ii) Hazardous Substances used as fuels, lubricants or otherwise in
connection with vehicles, machinery and equipment located at the Hotel in
commercially reasonably amounts and in accordance with all Environmental Laws,
to Seller’s Knowledge, without specific investigation, no Hazardous Substances
are, or have been during any period of Seller's ownership of the Hotel, present
on, under or in the Hotel in violation of any Environmental Laws.


7.1.17         Financial Statements. Seller has provided to Purchaser financial
statements for the Property (consisting of un-audited financial statements for
the last three (3) years (or Seller's ownership period, whichever is less) and
any year-to-date financial statements and operating budgets prepared for the
Property for the current year).  To Seller's Knowledge, all of these financial
statements are in all material respects true and complete and fairly represent
the financial condition of the Property as of the dates stated therein.


7.1.18         Sales and Use Taxes.  To Seller’s Knowledge, without independent
investigation, all sales and use taxes (other than those sales taxes, if any,
arising from the sale of the Property from Seller to Purchaser), hotel/motel
occupancy taxes, real and personal property taxes, employer withholding taxes
and similar taxes that are due as of the Closing Date (or applicable to any
period prior to Closing) have been paid in full (or will be provided for at the
Closing pursuant to the provisions of ARTICLE XI below), and all required
reports and returns relating thereto have been, or will be, timely
filed.  Seller has not received written notice of any special tax assessment
relating to the Hotel, the Property or any portion thereof, and there are no tax
agreements in place affecting the Hotel or the Property.


7.1.19         Capital Improvements.  There are no ongoing capital improvement
projects at the Hotels that have commenced on or before the date hereof that
will not be completed prior to Closing.


7.1.20         OFAC.   Neither Seller nor any of its respective Affiliates is
(i) listed on the Specially Designated Nationals and Blocked Persons List or any
other similar list maintained by the Office of Foreign Assets Control,
Department of the Treasury or the Department of Foreign Affairs and
International Trade (Canada), pursuant to any authorizing statute, executive
order or regulation; (ii) a “specially designated global terrorist” or other
person listed on Appendix A to Chapter V of 31 C.F.R., as the same has been from
time to time updated and amended; or (iii) a Person either (a) included within
the term “designated national” as defined in the Cuban Assets Control
Regulations, 31 C.F.R. Part 515; or (b) designated under Sections 1(a), 1(b),
1(c) or 1(d) of Executive Order No. 13224, 66 Fed. Reg. 49079 (published
September 25, 2001) or a person similarly designated under any related enabling
legislation or any other similar Executive Orders.

 
29

--------------------------------------------------------------------------------

 

7.1.21         Employee Matters.  To Seller’s Knowledge, without independent
investigation, on and after the Closing, (i) there will be no facts or
circumstances that could result in any liability to Purchaser or its manager
with respect to any of the current or former Employees with respect to their
employment with Seller or its manager; and (ii) there will be no facts or
circumstances that could result in any liability to Purchaser or its manager
with respect to any “employee benefit plan” (within the meaning of ERISA Section
3(3) (“Employee Benefit Plan”) in which any of the current or former employees
participated on or prior to the Closing.  The Seller, its managers, and the
Property are not subject to any collective bargaining agreement or any other
labor agreement.  To Seller’s Knowledge, without independent investigation,
there are no union organization efforts pending or threatened with respect to
any of the  Employees. Purchaser and Hersha shall defend, indemnify and hold
harmless Purchaser in accordance with ARTICLE XV from and against any
Indemnification Loss incurred by Purchaser Indemnitees as a result of any breach
or inaccuracy of this Section 7.1.21.


7.1.22         Insurance Policies.  Insurance policies are in full force and
effect with respect to each Property and no written notice of cancellation has
been received by Seller with respect to any such policy and to Seller’s
Knowledge, none is threatened; and no such policy requires notice to and/or the
consent of any insurance company to continue providing such existing coverage
after the Closing of the transactions contemplated in this Agreement.


7.1.23         Intellectual Property.  To Seller’s Knowledge, Seller licenses or
has the right to use all of the Intellectual Property necessary or required for
Seller to conduct its Businesses as currently conducted and no such Intellectual
Property has been or is now involved in any cancellation, dispute or litigation
and, to Seller’s Knowledge, no such action is threatened.  Seller has not
received written notice of any violation of any legal requirements related to
the Intellectual Property.  All of the Intellectual Property necessary or
required for Seller to conduct its Businesses as currently conducted is valid
and enforceable and free and clear of all Liens and, to Seller’s Knowledge, no
violation has occurred that, with the giving of notice or the passage of time or
both, would constitute an event for which a violation notice would be reasonably
likely to be given, which has not been cured.


7.1.24         Indebtedness.  As of the Effective Date, except for the Existing
Financing or as otherwise provided for in this Agreement, there are no accrued
and unpaid amounts, liabilities or other monetary obligations of the Hotel which
are due and owing to any third-party.  Seller has not received a notice of
default under the existing financing and to Seller’s Knowledge there are no
existing defaults (whether following notice and cure periods or otherwise) under
the Existing Financing.


7.1.25         Improvements.  Any and all construction contracts or development
agreements for the performance of any work on, improvement at or for the benefit
of, the Hotel entered into by Seller shall be terminated or completed and fully
paid on or before Closing on such Hotel, and, except as set forth on any of the
Schedules attached hereto, there is no amount remaining to be paid under any
such construction contracts or development agreements, nor to Seller’s
Knowledge, any liability or obligation with respect thereto that is reasonably
likely to be or become, or give rise to a claim of, lien against the Property.

 
30

--------------------------------------------------------------------------------

 

7.1.26         Reserves.  From the Effective Date through and including the
Closing Date, Seller shall reserve all additional amounts required to have been
deposited in the FF&E Reserve under the Franchise Agreements and/or the Existing
Financing.  Schedule 7.1.26 sets forth and describes the total reserves and
escrowed funding (including, without limitation, reserves for capital
improvements, deferred maintenance and/or the requirement and repair of FF&E,
taxes, insurance, etc.) for each Hotel.  Except for those reserves and escrowed
funds described on Schedule 7.1.26, the Hotel has no reserves or escrowed funds
(including, without limitation, reserves for capital improvements and/or the
replacement and repair of FF&E, taxes or otherwise).


7.1.27         Franchise Agreements.   Seller has provided Purchaser with true,
correct and complete copy of the Franchise Agreements (including all amendments
and/or modifications thereto).  All material conditions and obligations to be
performed by Seller under the Franchise Agreements, as of the date hereof, have
been satisfied and will be satisfied through Closing.  Seller has not delivered
or received a written notice of default under the Franchise Agreements and, to
Seller’s Knowledge, there exists no default, material breach, or event or
condition which, the giving of notice or the passage of time, or both, would
constitute such a breach of default under the Franchise Agreements.


7.1.28         Management Agreements.   The Management Agreements have been or
will be terminated at Seller’s sole cost and expense.  Seller has provided
Purchaser with true, correct and complete copy of the Management Agreements
(including all amendments and/or modifications thereto).  All material
conditions and obligations to be performed by Seller under the Management
Agreements, as of the date hereof, have been satisfied and will be satisfied
through Closing.  Seller has not delivered or received a written notice of
default under the Management Agreements and, to Seller’s Knowledge, there exists
no default, material breach, or event or condition which, the giving of notice
or the passage of time, or both, would constitute such a breach of default under
the Management Agreements.  There are no management or operating agreements
affecting the Property.


7.1.29         Liquor Licenses.   The liquor license at any Hotel is in full
force and effect and there is no investigation pending by the issuer thereof or
any other party, and, to Seller’s Knowledge, there has been no event or omission
which will threaten the continued effectiveness of such liquor license.  To
Seller’s Knowledge, the consummation of the transactions contemplated under this
Agreement do not interfere with the continued and uninterrupted operation of the
Hotel generally.  The Seller and/or its respective Affiliates have taken all
requisite action, filed all necessary documents (if any) and fulfilled all
requirements in connection with the issuance of the above referenced liquor
licenses to Seller.


7.1.30         Existing Financing.  Seller has provided to Purchaser true,
correct and complete copies of each and all loan documents evidencing, serving
and comprising the Existing Financing.  Seller has paid, and shall continue to
pay through Closing, all monthly installments of principal and interest,
property tax and insurance escrows and all other amounts under the Existing
Financing as the same become (or shall become) due and payable.  Neither Seller
nor any Affiliate has delivered or received a written notice of default under
the Existing Financing and, to Seller’s Knowledge, there exists no breach,
default, or event or condition which, the giving of notice or the passage of
time, or both, would constitute such a breach of default under the Existing
Financing.

 
31

--------------------------------------------------------------------------------

 

7.1.31         Ground Leases.  Seller has provided to Purchaser true, correct
and complete copies of all ground leases affecting the Property.  All ground
leases are in full force and effect, and have not been modified or changed,
either in writing or orally, and Seller has not entered into any agreements
which waive, modify, compromise or amend any of the provisions thereof, except
as may have been provided to Seller.  To Seller’s Knowledge, all conditions and
obligations to be performed by either ground lessor or the ground lessee under
any ground lease, as of the date hereof, have been satisfied and there exists no
breach, default, or event or condition which, the giving of notice or the
passage of time, or both, would constitute such a breach or default under any
ground lease.


7.1.32         Seller Not An Employer.  Seller is not an Employer.  Accordingly,
Seller does not have any Employees.


Notwithstanding the foregoing, if Purchaser has Knowledge of a breach of any
representation or warranty made by Seller in this Master Purchase and Sale
Agreement prior to (i) the expiration of the Due Diligence Period, and Purchaser
nevertheless elects not to terminate this Master Purchase and Sale Agreement
pursuant to the Due Diligence Contingency, or (ii) the Closing, and Purchaser
nevertheless elects to proceed to Closing, such representation or warranty by
Seller shall be deemed to be qualified or modified to reflect Purchaser’s
Knowledge of such breach; however, such Knowledge will not relieve Seller of an
intentional or knowing breach when made of any of its representations and
warranties contained in this master Purchase and Sale Agreement, an Individual
Purchase and Sale Agreement or in the conveyance documents
delivered by Seller pursuant hereto or thereto.


7.2           Purchaser’s Representations and Warranties.  To induce Seller to
enter into this Master Purchase and Sale Agreement and to consummate the
transactions described in this Master Purchase and Sale Agreement, Purchaser
hereby makes the representations and warranties in this Section 7.2, upon which
Purchaser acknowledges and agrees Seller is entitled to rely.


7.2.1           Organization and Power. Purchaser is duly incorporated or formed
(as the case may be), validly existing and in good standing under the laws of
the State of its formation or incorporation, and has all requisite power and
authority carry on its business as currently being conducted.


7.2.2           Authority and Binding Obligation. (i) Purchaser has full power
and authority to execute and deliver this Master Purchase and Sale Agreement and
all other documents to be executed and delivered by Purchaser pursuant to this
Master Purchase and Sale Agreement (the “Purchaser Documents”), and to perform
all obligations of Purchaser arising under Purchaser Documents, (ii) the
execution and delivery by the signer on behalf of Purchaser of Purchaser
Documents, and the performance by Purchaser of its obligations under Purchaser
Documents, has been duly and validly authorized by all necessary action by
Purchaser, and (iii) Purchaser Documents, when executed and delivered, will
constitute the legal, valid and binding obligations of Purchaser enforceable
against Purchaser in accordance with their terms.

 
32

--------------------------------------------------------------------------------

 

7.2.3           Consents and Approvals; No Conflicts. To Purchaser’s Knowledge:
(i) no filing with, and no permit, authorization, consent or approval of, any
Governmental Authority or other Person is necessary for the execution or
delivery by Purchaser of Purchaser Documents, the performance by Purchaser of
its obligations under Purchaser Documents, or the consummation by Purchaser of
the transactions described in this Master Purchase and Sale Agreement; and (ii)
neither the execution and delivery by Purchaser of Purchaser Documents, nor the
performance by Purchaser of its obligations under Purchaser Documents, nor the
consummation by Purchaser of the transactions described in this Master Purchase
and Sale Agreement, will (A) violate any provision of the organizational or
governing documents of Purchaser, (B) violate any Applicable Law to which
Purchaser is subject, or (C) result in a violation or breach of or constitute a
default under any contract, agreement or other instrument or obligation to which
Purchaser is a party.


7.2.4           Finders and Investment Brokers. Except as noted above, Purchaser
has not dealt with any Person who has acted, directly or indirectly, as a
broker, finder, financial adviser or in such other capacity for or on behalf of
Purchaser in connection with the transactions described in this Master Purchase
and Sale Agreement in any manner which would entitle such Person to any fee or
commission in connection with this Master Purchase and Sale Agreement or the
transactions described in this Master Purchase and Sale Agreement, other than
the Broker.


7.2.5           No Violation of Anti-Terrorism Laws.  None of Purchaser’s
property or interests is subject to being “blocked” under any Anti-Terrorism
Laws, and neither Purchaser nor any Person holding any direct or indirect
interest in Purchaser is in violation of any Anti-Terrorism Laws.


7.2.6.           OFAC.   Neither Purchaser nor any of its respective Affiliates
is (i) listed on the Specially Designated Nationals and Blocked Persons List or
any other similar list maintained by the Office of Foreign Assets Control,
Department of the Treasury or the Department of Foreign Affairs and
International Trade (Canada), pursuant to any authorizing statute, executive
order or regulation; (ii) a “specially designated global terrorist” or other
person listed on Appendix A to Chapter V of 31 C.F.R., as the same has been from
time to time updated and amended; or (iii) a Person either (a) included within
the term “designated national” as defined in the Cuban Assets Control
Regulations, 31 C.F.R. Part 515; or (b) designated under Sections 1(a), 1(b),
1(c) or 1(d) of Executive Order No. 13224, 66 Fed. Reg. 49079 (published
September 25, 2001) or a person similarly designated under any related enabling
legislation or any other similar Executive Orders.


Notwithstanding the foregoing, if Seller has Knowledge prior to the Closing of a
breach of any representation or warranty made by Purchaser in this Master
Purchase and Sale Agreement and Seller nevertheless elects to proceed to
Closing, such representation or warranty by Purchaser shall be deemed to be
qualified or modified to reflect Seller’s Knowledge of such breach; however,
such Knowledge will not relieve Purchaser of an intentional or knowing breach
when made of any of its representations and warranties contained in this master
Purchase and Sale Agreement, an Individual Purchase and Sale Agreement or in the
conveyance documents delivered by Purchaser pursuant hereto or thereto.

 
33

--------------------------------------------------------------------------------

 

ARTICLE VIII
COVENANTS


8.1           Confidentiality.


8.1.1           Disclosure of Confidential Information. Seller and Purchaser
shall keep confidential and not make any public announcement or disclose to any
Person the existence or any terms of this Master Purchase and Sale Agreement or
any information disclosed by the Inspections or in Seller Due Diligence
Materials, Purchaser Due Diligence Reports or any other documents, materials,
data or other information with respect to the Property or the Business which is
not generally known to the public (the “Confidential Information”).
Notwithstanding the foregoing, Seller and Purchaser shall be permitted to (i)
disclose any Confidential Information to the extent required under Applicable
Law or court order, and (ii) disclose any Confidential Information to any Person
on a “need to know” basis, such as their respective shareholders, partners,
members, trustees, beneficiaries, directors, officers, employees, attorneys,
consultants, engineers, surveyors, lenders, investors, managers, franchisors and
such other Persons whose assistance is required to consummate the transactions
described in this Master Purchase and Sale Agreement; provided, however, that
Seller or Purchaser, as the case may be, shall (A) advise such Person of the
confidential nature of such Confidential Information, and (B) use commercially
reasonable efforts to cause such Person to maintain the confidentiality of the
Confidential Information.


8.1.2           Public Announcements. Without limiting the generality of the
provisions in Section 8.1.1 hereof, a Party shall have the right, at Closing, to
make a public announcement regarding the transaction described in the Individual
Purchase and Sale Agreement, provided that Seller and Purchaser shall approve
the form and substance of any such public announcement, which approval shall not
be unreasonably withheld or delayed, except if a Party is required to make a
public announcement under Applicable Law, in which case no such approval by any
other Party shall be required.


8.1.3           Communication with Governmental Authorities. Without limiting
the generality of the provisions in Section 8.1.1 hereof, Purchaser shall be
permitted to communicate with any Governmental Authority or any official,
employee or representative thereof, involving any matter with respect to the
Property or the Business, provided that Purchaser shall give prior notice to
Seller.


8.1.4           Communication with Employees. Without limiting the generality of
the provisions in Section 8.1.1 hereof, Purchaser shall not, prior to the
Closing, through its officers, employees, managers, contractors, consultants,
agents, representatives or any other Person (including, without limitation,
Purchaser’s Inspectors), directly or indirectly, communicate with any Employee
or Person representing any Employee involving any matter with respect to the
Property or the Business, the Employee or this Master Purchase and Sale
Agreement, other than William Walsh, Vice President, Asset Management, without
obtaining the prior consent of Seller thereto, which consent shall not be
unreasonably withheld or delayed.

 
34

--------------------------------------------------------------------------------

 

8.2           Conduct of the Business.


8.2.1           Operation in Ordinary Course of Business. From the Effective
Date until the Closing, Seller shall (and shall cause Operating Tenant to)
conduct the Business in the Ordinary Course of Business, including, without
limitation: (i) maintaining the inventories of FF&E, Supplies, F&B and Retail
Merchandise at the Property at levels maintained in the Ordinary Course of
Business; (ii) performing maintenance and repairs for the Real Property and
tangible Personal Property in the Ordinary Course of Business; and (iii)
maintaining insurance coverages consistent with Seller’s then-current risk
management policies.


8.2.2           Contracts. From the Effective Date until the Closing, Seller
shall not (nor shall Seller permit Operating Tenant to), without Purchaser’s
prior written consent, which shall not be unreasonably withheld, conditioned or
delayed: (i) amend, extend, renew or terminate any Tenant Leases, Material
Contracts or Licenses and Permits, except in the Ordinary Course of Business; or
(ii) enter into any new Tenant Leases or Material Contracts, unless the new
Tenant Leases or Material Contracts are terminable by Seller, at no cost or
expense to Purchaser, at or before the Closing.


8.3           Licenses and Permits.  Except as otherwise set forth herein,
Purchaser shall be solely responsible for obtaining the transfer of all
transferrable Licenses and Permits or the issuance of new licenses and permits,
including, without limitation, the licenses and permits required for the sale
and service of alcoholic beverages at the Property (the “Liquor
License”).  Purchaser, at its cost and expense, shall submit all necessary
applications and other materials to the appropriate Governmental Authority and
take such other actions to effect the transfer of Licenses and Permits or
issuance of new licenses and permits, including, without limitation, the Liquor
License, prior to the Closing Date, and Seller shall use commercially reasonable
efforts, at no material cost or expense to itself, other than any de minimis
cost or expense, or any cost or expense which Purchaser agrees, in writing, to
reimburse, to cooperate with Purchaser to cause the Licenses and Permits to be
transferred or new licenses and permits or interim licenses and permits to be
issued to Purchaser.  Notwithstanding anything to the contrary in this Section
8.3, Purchaser shall not communicate, file any application or otherwise commence
any procedure or proceeding with any Governmental Authority for the transfer of
any Licenses or Permits or issuance of new licenses and permits, or post any
notices at the Property or publish any notices required for the transfer of the
Licenses or Permits or issuance of new licenses and permits or interim licenses
and permits, including, without limitation, the Liquor License, prior to the
expiration of the Due Diligence Period.  If this Master Purchase and Sale
Agreement is terminated and Purchaser has filed an application or otherwise
commenced the processing of obtaining new licenses and permits, Purchaser shall
withdraw all such applications and cease all other activities with respect to
such new licenses and permits.  If Purchaser is unable to obtain the Liquor
License for the Property prior to Closing, Seller or holder of the Liquor
License, as the case may be, and Purchaser, shall enter into a Beverage Services
Agreement in the form of Exhibit C (the “Beverage Services Agreement”) pursuant
to which Seller or the holder of the existing Liquor License, as the case may
be, shall manage the purchase, sale and service of alcoholic beverages at the
Property, to the extent permitted under Applicable Law, in accordance with the
terms and conditions of the Beverage Services Agreement until such time as a new
liquor license and applicable permits for sale and service of alcoholic
beverages has been obtained by Purchaser.

 
35

--------------------------------------------------------------------------------

 

8.4           Employees.


8.4.1          Termination and Rehiring of Employees. Except as otherwise
provided herein, Seller shall cause each Employer to terminate the employment of
all Employees effective as of the Closing, and Purchaser shall (or shall cause
its manager to) offer employment to the terminated Employees as Purchaser deems
appropriate in its sole and absolute discretion; provided, however, that
Purchaser (or its manager) shall offer employment to a sufficient number of
terminated Employees as is necessary to prevent Seller Indemnitees from
incurring any Indemnification Loss under the WARN Act with respect to the
Employees.  Purchaser shall defend, indemnify and hold harmless Seller
Indemnitees in accordance with ARTICLE XV from and against any Indemnification
Loss incurred by Seller Indemnitees as a result of Purchaser’s failure to offer
employment to a sufficient number of terminated Employees as provided herein.
Seller shall, or shall cause its manager to, pay any severance or termination
fees required to be paid by the Employer’s severance policies (and any
Applicable Law) for any Employee who is terminated by the Employer.
 
 
8.4.2           Terms of Employment of Rehired Employees. The terms and
conditions of employment to be offered to any Employees shall be on such terms
as Purchaser (or its manager) deems appropriate in its sole and absolute
discretion.
                     
8.4.3           Survival.  This Section 8.4 shall survive the initial Closing
and all subsequent Closings hereunder, as well as the termination of this Master
Purchase and Sale Agreement..


8.5           Bookings.  Purchaser shall honor all Bookings made prior to the
Closing Date for any period on or after the Closing Date; excluding, however,
any Bookings by any Person in redemption of any benefits accrued under any
preferred guest program.  This Section 8.5 shall survive the initial Closing and
all subsequent Closings hereunder, as well as the termination of this Master
Purchase and Sale Agreement.


8.6           Tax Contests.


8.6.1           Taxable Period Terminating Prior to Closing Date.  Seller shall
retain the right to commence, continue and settle any proceeding to contest any
Taxes for any taxable period which terminates prior to the Closing Date, and
shall be entitled to any refunds or abatements of Taxes awarded in such
proceedings; provided, however, Seller shall reimburse Purchaser for any
Prorations paid by Purchaser which are subject to such abatements.  This Section
8.6.1 shall survive the initial Closing and all subsequent Closings hereunder,
as well as the termination of this Master Purchase and Sale Agreement.


8.6.2           Taxable Period Commencing After Closing Date.  Purchaser shall
have the right to commence, continue and settle any proceedings to contest Taxes
for any taxable period which commences after the Closing Date, and shall be
entitled to any refunds or abatements of Taxes awarded in such
proceedings.  This Section 8.6.2 shall survive the initial Closing and all
subsequent Closings hereunder, as well as the termination of this Master
Purchase and Sale Agreement.

 
36

--------------------------------------------------------------------------------

 

8.7           Cooperation. Seller and Purchaser shall use commercially
reasonable efforts to cooperate with the Party contesting the Taxes (at no cost
or expense to the Party not contesting the Taxes) and execute and deliver any
documents and instruments reasonably requested by the Party contesting the Taxes
in furtherance of the contest of the Taxes. This Section 8.7 shall survive the
initial Closing and all subsequent Closings hereunder, as well as the
termination of this Master Purchase and Sale Agreement.


8.8           Notices and Filings.  Seller and Purchaser shall use commercially
reasonable efforts to cooperate with each other (at no cost or expense to the
Party whose cooperation is requested) to provide written notice to any Person
under any Tenant Leases, Contracts, Licenses and Permits, and to effect any
registrations or filings with any Governmental Authority or other Person,
regarding the change in ownership of the Property or the Business.  This Section
8.8 shall survive the initial Closing and all subsequent Closings hereunder, as
well as the termination of this Master Purchase and Sale Agreement.


8.9           Access to Information.  After Closing, Purchaser shall provide to
the officers, employees, agents and representatives of Seller Indemnitees
reasonable access to: (i) the Books and Records with respect to the Property;
(ii) the Property; and (iii) the employees at the Property, for any purpose that
is commercially necessary, including, without limitation, to prepare any
documents required to be filed by Seller, Operating Tenant or any of their
Affiliates under Applicable Law or to investigate, evaluate and defend any
claim, charge, audit, litigation or other proceeding made by any Person or
insurance company involving Seller, Operating Tenant or any of their Affiliates;
provided, however, that (A) Seller Indemnitees shall provide reasonable prior
written notice to Purchaser, (B) Purchaser shall not be required to provide such
access during non-business hours, (C) Purchaser shall have the right to
accompany the officer, employees, agents or representatives of Seller
Indemnitees in providing access to the Books and Records, Property or employees
of Purchaser (or Purchaser’s manager) as provided in this Section 8.9, and (D)
Seller shall defend, indemnify and hold harmless Purchaser Indemnitees in
accordance with ARTICLE XV from and against any Indemnification Loss incurred by
Purchaser Indemnitees arising from any examinations, tests, investigations or
studies of the Property conducted by Seller Indemnitees or Seller’s employees,
agents or representatives pursuant to this Section 8.9.  Purchaser, at its cost
and expense, shall retain all Books and Records with respect to each Property
purchased by Purchaser pursuant to this Master Purchase and Sale Agreement for a
period of seven (7) years after the Closing Date.  This Section 8.9 shall
survive the initial Closing and all subsequent Closings hereunder, as well as
the termination of this Master Purchase and Sale Agreement.


8.10         Privacy Laws.  To the extent Purchaser reviews, is given access to,
or otherwise obtains, any Hotel Guest Data and Information as part of the
purchase of the Property and the Business, Purchaser shall at all times comply
in all material respects with all Applicable Law concerning: (i) the privacy and
use of the Hotel Guest Data and Information and the sharing of such information
and data with third parties (including, without limitation, any restrictions
with respect to Purchaser’s or any third party’s ability to use, transfer,
store, sell or share such information and data); and (ii) the establishment of
adequate security measures to protect the Hotel Guest Data and Information. This
Section 8.10 shall survive the initial Closing and all subsequent Closings
hereunder, as well as the termination of this Master Purchase and Sale
Agreement.

 
37

--------------------------------------------------------------------------------

 

8.11         Further Assurances.  From the Effective Date until the expiration
or earlier termination of this Master Purchase and Sale Agreement, Seller and
Purchaser shall use commercially reasonable efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things, necessary,
proper or advisable to consummate the transactions described in this Master
Purchase and Sale Agreement, including, without limitation: (i) obtaining all
necessary consents, approvals and authorizations required to be obtained from
any Governmental Authority or other Person under this Master Purchase and Sale
Agreement or Applicable Law; and (ii) effecting all registrations and filings
required under this Master Purchase and Sale Agreement or Applicable Law. After
Closing, Seller and Purchaser shall use commercially reasonable efforts (at no
cost or expense to such Party, other than any de minimis cost or expense or any
cost or expense which the requesting Party agrees in writing to reimburse) to
further effect the transactions contemplated by this Master Purchase and Sale
Agreement.  The immediately preceding sentence of this Section 8.11 shall
survive the initial Closing and all subsequent Closings hereunder, as well as
the termination of this Master Purchase and Sale Agreement.


ARTICLE IX
CLOSING CONDITIONS


9.1           Mutual Closing Conditions.


9.1.1           Satisfaction of Mutual Closing Conditions. The respective
obligations of Seller and Purchaser to close the transactions contemplated by
this Master Purchase and Sale Agreement, as well as an Individual Purchase and
Sale Agreement, are subject to the satisfaction, at or prior to Closing, of the
following conditions precedent (the “Mutual Closing Condition(s)”):


(A)         No litigation or other court action shall have been commenced
seeking to obtain an injunction or other relief from such court to enjoin the
consummation of the transactions described in this Master Purchase and Sale
Agreement or the Individual Purchase and Sale Agreement, and no preliminary or
permanent injunction or other order, decree or ruling shall have been issued by
a court of competent jurisdiction or by any Governmental Authority, that would
make illegal or invalid or otherwise prevent the consummation of the
transactions described in this Master Purchase and Sale Agreement or the
Individual Purchase and Sale Agreement; and


(B)          No Applicable Law shall have been enacted that would make illegal
or invalid or otherwise prevent the consummation of the transactions described
in this Master Purchase and Sale Agreement or the Individual Purchase and Sale
Agreement.
 
9.1.2           Failure of Mutual Closing Condition.  If any Mutual Closing
Condition(s) is/are not satisfied at Closing, then each Party to an Individual
Purchase and Sale Agreement shall have the right to:

 
38

--------------------------------------------------------------------------------

 

(A)         Terminate such Individual Purchase and Sale Agreement by providing
written notice thereof to the other Party, in which event, such Parties shall
have no further rights or obligations under such Individual Purchase and Sale
Agreement; or


(B)         Waive, in writing, any such Mutual Closing Condition(s) at or prior
to Closing and proceed to Closing, if possible, without abatement of the amount
of the Purchase Price allocated to the Property described in such Individual
Purchase and Sale Agreement, as set forth on Schedule 3.3.5 attached hereto.


If either Party terminates an Individual Purchase and Sale Agreement pursuant to
this Section 9.1.2, the terminating party shall provide written notice to Escrow
Agent and the other Party directing Escrow Agent to disburse the amount of the
Deposit allocated to the Property described in such Individual Purchase and Sale
Agreement, as set forth on Schedule 3.3.5 attached hereto, to Purchaser, in
accordance with the Deposit Escrow Agreement, no later than two (2) Business
Days after the termination.


9.2           Purchaser Closing Conditions.


9.2.1           Satisfaction of Purchaser Closing Conditions. In addition to the
Mutual Closing Conditions, Purchaser’s obligation to close the transactions
contemplated by this Master Purchase and Sale Agreement, as well as any
Individual Purchase and Sale Agreement, is subject to the satisfaction, at or
prior to Closing, of the following conditions precedent (the “Purchaser Closing
Condition(s)”):


(A)         All Seller Closing Deliveries shall have been delivered to Purchaser
or deposited with Escrow Agent in the Closing Escrow to be delivered to
Purchaser at Closing;


(B)         The representations or warranties of Seller in this Master Purchase
and Sale Agreement (as qualified by any schedules to this Master Purchase and
Sale Agreement and any amendments or supplements to such schedules, other than a
Post Due Diligence Disclosure) and each Individual Purchase and Sale Agreement
(as qualified by any schedules to such Individual Purchase and Sale Agreement
and any amendments or supplements to such schedules, other than a Post Due
Diligence Disclosure), shall be true and correct in all material respects as of
the Closing (or as of such other date to which such representation or warranty
expressly is made), except to the extent any breach of such representations or
warranties would not have a material adverse effect on the Business or prevent
the Parties from consummating the transaction described in any Individual
Purchase and Sale Agreement;


(C)          The covenants and obligations of Seller in this Master Purchase and
Sale Agreement and each Individual Purchase and Sale Agreement shall have been
performed in all material respects. As used in Section 9.2.1(B) above and this
Section 9.2.1(C), “material adverse effect” shall mean the adverse economic
impact to an individual Property of more than TWENTY FIVE THOUSAND DOLLARS
($25,000) or a material adverse impact generally on the Business of the
Property;


(D)          Title Company shall have committed to issue the Title Policy for
the Property pursuant to Section 5.3 hereof, subject to the payment by Purchaser
of any fees and expenses with respect to the Title Commitment and Title Policy
pursuant to Section 11.4.2 hereof;

 
39

--------------------------------------------------------------------------------

 

(E)           Purchaser shall have obtained Lender Approval with respect to the
Properties identified herein and the Properties identified in the Other Master
Purchase and Sale Agreement;


(F)           Purchaser shall have obtained Franchise Approval with respect to
(i) the Properties indentified herein and (ii) the Properties identified in the
Other Master Purchase and Sale Agreement;


(G)           Purchaser shall have obtained Title Policies with respect to
(i)the Properties identified herein and (ii) the Properties identified in the
Other Master Purchase and Sale Agreement;


(H)          The Acquisition Threshold shall have been satisfied both herein and
in the Other Master Purchase and Sale Agreement; and


(I)           Purchaser shall have received the Property Level Estoppel
Certificates described in Schedule 9.2.1(H), duly executed by the party noted
therein, without material deviation from the form Property Level Estoppel
Certificate provided by Purchaser, which deviation discloses a material adverse
fact or circumstance.
 
9.2.2           Failure of Purchaser Closing Condition. Except as expressly
provided in Section 9.4 hereof, if any Mutual Closing Condition(s) or Purchaser
Closing Condition(s) is/are not satisfied at Closing, then Purchaser shall have
the right to:


(A)          Terminate such Individual Purchase and Sale Agreement by providing
written notice thereof to Escrow Agent and Seller, in which even, such Parties
shall have no further rights or obligations under such Individual Purchase and
Sale Agreement (provided, however, that Purchaser shall have no right to
terminate such Individual Purchase and Sale Agreement due to the failure of the
Purchaser Closing Condition described at Section 9.2.1(I) above unless the
estoppel certificates received disclose a previously undisclosed material
adverse condition; or


(B)          Waive, in writing, any such Mutual Closing Condition(s) and/or
Purchaser Closing Condition(s) at or prior to Closing and proceed to Closing, if
possible, without abatement of the amount of the Purchase Price allocated to the
Property described in such Individual Purchase and Sale Agreement, as set forth
on Schedule 3.3.5 attached hereto.


If Purchaser terminates an Individual Purchase and Sale Agreement pursuant to
this Section 9.2.2, Purchaser shall provide written notice to Escrow Agent and
Seller directing Escrow Agent to disburse the amount of the Deposit allocated to
the Property described in such Individual Purchase and Sale Agreement, as set
forth on Schedule 3.3.5 attached hereto, to Purchaser, in accordance with the
Deposit Escrow Agreement, no later than two (2) Business Days after the
termination; provided, however, if the Individual Purchase and Sale Agreement is
terminated pursuant to this Section 9.2.2 because either a Lender Approval or
Franchise Approval was not received by Purchaser with respect to the Property
and Purchaser failed for such Property to have commenced, on or prior to the
Loan and Franchise Application Date, the application process for the Lender
Approval or Franchise Approval, respectively, which was not obtained prior to
Closing, or because the Title Company shall have refused to issue the Title
Policy for the Property described in such Individual Purchase and Sale
Agreement, then Purchaser shall have no right to a refund of the Deposit as to
that Property, and the amount of the Deposit allocated to the Property described
in such Individual Purchase and Sale Agreement, as set forth on Schedule 3.3.5
attached hereto, shall, instead, be allocated to, among or between, as the case
may be, the remaining Property or Properties, as reasonably agreed to by the
Parties.

 
40

--------------------------------------------------------------------------------

 

9.3           Seller Closing Conditions.


9.3.1           Satisfaction of Seller Closing Conditions. In addition to the
Mutual Closing Conditions, Seller’s obligation to close the transactions
contemplated in this Master Purchase and Sale Agreement, as well as any
Individual Purchase and Sale Agreement, is subject to the satisfaction, at or
prior to Closing, of the following conditions precedent (the “Seller Closing
Condition(s)”):


(A)          Purchaser shall have paid to Seller or deposited with Escrow Agent,
in accordance with the Deposit Escrow Agreement, the Purchase Price for the
Property, as adjusted pursuant to Section 3.1 hereof;


(B)          All Purchaser Closing Deliveries shall have been delivered to
Seller or deposited with Escrow Agent in the Closing Escrow to be delivered to
Seller at Closing;


(C)          The representations or warranties of Purchaser in this Master
Purchase and Sale Agreement (as qualified by any schedules to this Master
Purchase and Sale Agreement and any amendments or supplements to such schedules,
other than a Post Due Diligence Disclosure) and the Individual Purchase and Sale
Agreement shall be true and correct in all material respects as of the Closing
(or as of such other date to which such representation or warranty expressly is
made), except to the extent any breach of such representations or warranties
would not prevent the Parties from consummating the transaction described in
such Individual Purchase and Sale Agreement;


(D)          The covenants and obligations of Purchaser in this Master Purchase
and Sale Agreement and the Individual Purchase and Sale Agreement shall have
been performed in all material respects;


(E)          Purchaser shall have delivered to Seller the insurance certificate
required under the Beverage Services Agreement;


(F)          Purchaser shall have obtained Lender Approval with respect to (i)
the Properties identified herein and (ii) the Properties identified in the Other
Master Purchase and Sale Agreement;


(G)          Purchaser shall have obtained Franchise Approval with respect to
(i) the Properties indentified herein and (ii) the Properties identified in the
Other Master Purchase and Sale Agreement; and

 
41

--------------------------------------------------------------------------------

 

(H)          The Acquisition Threshold shall have been satisfied both herein and
in the Other Master Purchase and Sale Agreement.


9.3.2           Failure of Seller Closing Condition. Except as expressly
provided in Section 9.4, if any Mutual Closing Condition(s) and/or Seller
Closing Condition(s) is/are not satisfied at Closing, then Seller shall have the
right to:


(A)          Terminate any Individual Purchase and Sale Agreement by providing
written notice thereof to Escrow Agent and Purchaser, in which even, such
Parties shall have no further rights or obligations under such Individual
Purchase and Sale Agreement; or


(B)          Waive, in writing, any such Mutual Closing Condition(s) and/or
Seller Closing Condition(s) at or prior to Closing and proceed to Closing, if
possible, without abatement of the amount of the Purchase Price allocated to the
Property described in such Individual Purchase and Sale Agreement, as set forth
on Schedule 3.3.5 attached hereto.


If Seller terminates an Individual Purchase and Sale Agreement pursuant to this
Section 9.3.2, Seller shall provide written notice to Escrow Agent and Purchaser
directing Escrow Agent to disburse the amount of the Deposit allocated to the
Property described in such Individual Purchase and Sale Agreement, as set forth
on Schedule 3.3.5 attached hereto, to Seller, in accordance with the Deposit
Escrow Agreement, no later than two (2) Business Days after the termination.


9.4           Frustration of Closing Conditions.  Neither Seller nor Purchaser
may rely on the failure of a Seller Closing Condition or a Purchaser Closing
Condition, respectively, if such failure was caused by such Party’s failure to
act in good faith or to use its commercially reasonable efforts to cause the
Closing to occur.


ARTICLE X
CLOSING


10.1         Closing Date.  The settlement on each Property pursuant to this
Master Purchase and Sale Agreement (the “Closing”) shall occur, if at all, on or
before the date (the “Closing Date”) that is fifteen (15) days following the
expiration or sooner waiver of both (i) the Lender Approval Contingency Period
and (ii) the Franchise Approval Contingency Period, subject to the terms and
conditions of this Master Purchase and Sale Agreement.


10.2         Closing Escrow.  Each Closing shall take place pursuant to an
escrow agreement between the Parties (the “Closing Escrow Agreement”), in form
and substance reasonably acceptable to the Parties, and administered and
coordinated by Escrow Agent (the “Closing Escrow”), pursuant to which (i) the
Cash Consideration, which shall be paid by Purchaser to Seller pursuant to
Section 3.3 hereof, shall be deposited with Escrow Agent, (ii) all of the
documents required to be delivered by Seller and Purchaser at any Closing
pursuant to this Master Purchase and Sale Agreement shall be deposited with
Escrow Agent, (iii) at each Closing, the portion of the Purchase Price allocable
to the Property, as set forth on Schedule 3.3.5 attached hereto, as adjusted
pursuant to Section 3.1 hereof, shall be disbursed to Seller, and (iv) the
documents deposited into the Closing Escrow shall be recorded in the appropriate
jurisdiction or otherwise delivered to Seller and Purchaser, as the case may be,
pursuant to the Closing Escrow Agreement.

 
42

--------------------------------------------------------------------------------

 

10.3         Closing Deliveries.


10.3.1         Seller’s Deliveries.  At Closing, Seller shall deliver or cause
to be delivered to Purchaser, or deposited with Escrow Agent in the Closing
Escrow to be recorded or delivered to Purchaser, as appropriate, all of the (i)
documents set forth in this Section 10.3.1, each of which shall have been duly
executed and acknowledged (if required), by Seller, and (ii) other items set
forth in this Section 10.3.1 (the “Seller Closing Deliveries”), as follows:


(A)          A portion of the Cash Credit, as set forth on Schedule 3.3.5
attached hereto, to be paid by Purchaser for the Property;


(B)           A closing certificate in the form of Exhibit D attached hereto,
together with all exhibits thereto (the “Closing Certificate”);


(C)           A deed of conveyance for the Real Property (the “Deed”), in form
and substance typical of transactions such as the transactions contemplated
herein, subject to the Permitted Exceptions;


(D)           A Bill of Sale in the form of Exhibit E, transferring the FF&E,
Supplies, IT System, F&B, Retail Merchandise, Intellectual Property, Books and
Records, Plans and Specifications, Warranties, Bookings and Accounts Receivable
to Purchaser, on the terms set forth therein;


(E)           An Assignment and Assumption of Leases, Contracts and Licenses and
Permits in the form of Exhibit F, assigning the Tenant Leases, Contracts and
Licenses and Permits to Purchaser, on the terms set forth therein;


(F)           Such agreements, affidavits or other documents as may be
reasonably required by the Title Company from Seller to issue the Title Policy;


(G)           Seller’s share, in accordance with local custom, of any real
estate transfer tax declaration or similar documents required under Applicable
Law in connection with the Real Property;


(H)          A FIRPTA affidavit in the form set forth in the regulations under
Section 1445 of the Code;


(I)           To the extent not previously delivered to Purchaser, all originals
(or certified copies if originals are not available) of the Tenant Leases,
Contracts, Licenses and Permits, Books and Records, keys and lock combinations
in Seller’s Possession, which are located at the Property on the Closing Date
shall be deemed to be delivered to Purchaser upon delivery of possession of the
Property to Purchaser; provided, however, that Seller shall have the right to
(i) redact and reformat any Books and Records which include data or other
information pertaining to any other hotels owned, managed or franchised by
Seller, Operating Tenant or their Affiliates, and (ii) retain copies of any
Books and Records delivered to Purchaser;

 
43

--------------------------------------------------------------------------------

 

(J)           The Closing Statement prepared pursuant to Section 11.1 hereof;


(K)          The executed Property Level Estoppels; and


(L)          Such other documents and instruments as may be reasonably requested
by Purchaser in order to consummate the transactions described in this Master
Purchase and Sale Agreement including, without limitation, the Beverage Services
Agreement.


10.3.2         Purchaser’s Deliveries.  At Closing, Purchaser shall deliver or
cause to be delivered to Seller, or deposited with Escrow Agent in the Closing
Escrow to be delivered to Seller, all of the (i) documents set forth in this
Section 10.3.2, each of which shall have been duly executed by Purchaser and
acknowledged (if required), and (ii) other items set forth in this Section
10.3.2 (the “Purchaser Closing Deliveries”), as follows:


(A)         A portion of the Purchase Price, as set forth on Schedule 3.3.5
attached hereto, as adjusted pursuant to Section 3.1 hereof, to be paid by
Purchaser for the Property;


(B)          A Closing Certificate, together with all exhibits thereto;


(C)          Such documents and instruments that are required to be executed and
delivered by Purchaser under the Franchise Agreement for the Property,
including, without limitation, any guarantees and reservations agreements each
in the form approved by Purchaser in Purchaser’s reasonable  discretion;


(D)          Such documents and instruments that are required to be executed and
delivered by Purchaser under the Existing Financing to obtain the Lender
Approvals, each in the form approved by Purchaser in Purchaser’s reasonable
discretion;


(E)           A counterpart of each of the documents and instruments to be
delivered by Seller under Section 10.3.1 hereof which require execution by
Purchaser; and


(F)           Such other documents and instruments as may be reasonably
requested by the Title Company in order to consummate the transactions described
in this Master Purchase and Sale Agreement.


10.4         Possession.  Seller shall deliver possession of the Real Property,
subject to the Permitted Exceptions, and the tangible Personal Property, to
Purchaser, upon completion of the Closing.

 
44

--------------------------------------------------------------------------------

 

ARTICLE XI
PRORATIONS AND EXPENSES


11.1         Closing Statement.  No later than three (3) Business Days prior to
the Closing, the Parties, through their respective employees, agents or
representatives, jointly shall make such examinations, audits and inventories of
the Property as may be necessary to make the adjustments and prorations to the
Purchase Price as set forth in Section 11.2 and Section 11.3 hereof or any other
provisions of this Master Purchase and Sale Agreement. Based upon such
examinations, audits and inventories, the Parties jointly shall prepare, prior
to the Closing, a closing statement (the “Closing Statement”), which shall set
forth their best estimate of the amounts of the items to be adjusted and
prorated under this Master Purchase and Sale Agreement. Each Closing Statement
shall be approved and executed by the Parties at the Closing, and such
adjustments and prorations shall be final with respect to the items set forth in
the Closing Statement, except to the extent any such items shall be reprorated
after the Closing as expressly set forth in Section 11.2 hereof.


11.2         Prorations.  The items of revenue and expense set forth in this
Section 11.2 shall be prorated between the Parties (the “Prorations”) as of
11:59 p.m. on the day preceding the Closing Date (the “Cut-Off Time”), or such
other time expressly provided in this Section 11.2, so that the Closing Date is
a day of income and expense for Purchaser.


11.2.1         Taxes. All real property, personal property and similar Taxes
shall be prorated as of the Cut-Off Time between Seller and Purchaser. If the
amount of any Taxes is not ascertainable on the Closing Date, the proration for
the Taxes shall be based on the most recent available bill; provided, however,
that after the Closing, Seller and Purchaser shall reprorate the Taxes and pay
any deficiency in the original proration to each Party to which such deficiency
is owed promptly upon receipt of the actual bill for the relevant taxable
period.  This Section 11.2.1 shall survive the initial Closing and all
subsequent Closings hereunder, as well as the termination of this Master
Purchase and Sale Agreement.


11.2.2         Tenant Leases. Any rents and other amounts prepaid, accrued or
due and payable under the Tenant Leases shall be prorated as of the Cut-Off Time
between Seller and Purchaser.  Purchaser shall receive a credit for all
assignable security deposits held by Seller under the Tenant Leases which are
not transferred to Purchaser, and Purchaser thereafter shall be obligated to
refund or apply such deposits in accordance with the terms of the Tenant
Leases.  Purchaser shall not receive a credit for any non-assignable security
deposits held by Seller which Seller shall return to the tenant under the Tenant
Lease, and Purchaser shall obtain any replacement security deposit from the
tenant.  Delinquent rents and other such amounts, if any, shall not be prorated
and all rights thereto shall be retained by Seller, who reserves the right to
collect and retain such delinquent rents and other such amounts, and Purchaser
agrees to cooperate with Seller in Seller’s efforts to collect such sums;
provided, however, that Seller shall not be entitled to commence any disposition
or eviction proceeding against the delinquent tenant.  If, at any time after the
Closing, Purchaser shall receive any such delinquent rents, Purchaser shall
promptly remit such amounts to Seller, provided that any monies received by
Purchaser from a delinquent tenant shall be applied first to current rents then
due and payable and then to delinquent rents in the inverse order in which they
became due and payable.  The previous sentence shall survive the Closing.

 
45

--------------------------------------------------------------------------------

 

11.2.3         Contracts. Any amounts prepaid, accrued or due and payable under
the Contracts assumed by Purchaser at Closing (other than for utilities which
proration is addressed separately in Section 11.2.5 hereof) shall be prorated as
of the Cut-Off Time between Seller and Purchaser, with Seller being credited for
amounts prepaid for periods following Closing, and Purchaser being credited for
amounts accrued and unpaid.  Purchaser shall receive a credit for all deposits
held by Seller under the Contracts (together with any interest thereon) which
are not transferred to Purchaser, and Purchaser thereafter shall be obligated to
refund or apply such deposits in accordance with the terms of the Contracts.  At
Closing, Seller shall receive a credit for all deposits made by Seller under the
Contracts (together with any interest thereon) which are transferred to
Purchaser or remain on deposit for the benefit of Purchaser.


11.2.4         Licenses and Permits. All amounts prepaid, accrued or due and
payable under any Licenses and Permits transferred to Purchaser shall be
prorated as of the Cut-Off Time between Seller and Purchaser. At Closing, Seller
shall receive a credit for all deposits made by Seller under the Licenses and
Permits (together with any interest thereon) which are transferred to Purchaser
or which remain on deposit for the benefit of Purchaser.


11.2.5         Utility Services.  All utility services shall be prorated as of
the Cut-Off Time between Seller and Purchaser. The Parties shall use
commercially reasonable efforts to obtain readings for all utilities as of the
Cut-Off Time.  If readings cannot be obtained as of the Closing Date, the cost
of such utilities shall be prorated between Seller and Purchaser by estimating
such cost on the basis of the most recent bill for such service; provided,
however, that after the Closing, the Parties shall reprorate the amount for such
utilities and pay any deficiency in the original proration to each Party to
which such deficiency is owed promptly upon receipt of the actual bill for the
relevant billing period, which obligation shall survive the initial Closing and
all subsequent Closings hereunder, as well as the termination of this Master
Purchase and Sale Agreement. Seller shall receive a credit for all fuel stored
at its Property based on Seller’s cost for such fuel. Seller shall receive a
credit for all deposits transferred to Purchaser or which remain on deposit for
the benefit of Purchaser with respect to such utility contracts.


11.2.6         Bookings. Purchaser shall receive a credit for 100% of the value
of all  gift certificates and prepaid deposits for Bookings scheduled to occur
on or after the Closing Date, except to the extent such deposits are transferred
to Purchaser.


11.2.7         Restaurants and Bars. Seller shall close out the transactions in
the restaurants and bars at its Property as of the regular closing time for such
restaurants and bars during the night in which the Cut-Off Time occurs and
retain all monies collected as of the Closing, and Purchaser shall be entitled
to any monies collected from the restaurants and bars thereafter.


11.2.8         Vending Machines. Seller shall remove all monies from all vending
machines, laundry machines, pay telephones and other coin operated equipment as
of the Cut-Off Time and shall retain all monies collected therefrom as of the
Cut-Off Time, and Purchaser shall be entitled to any monies collected therefrom
after the Cut-Off Time.

 
46

--------------------------------------------------------------------------------

 

11.2.9         Trade Payables. Except to the extent an adjustment or proration
is made under another subsection of this Section 11.2, (i) Seller shall pay in
full prior to the Closing all amounts payable to vendors or other suppliers of
goods or services for the Business (the “Trade Payables”) which are due and
payable as of the Closing Date for which goods or services have been delivered
to the Property to the Closing, and (ii) Purchaser shall receive a credit for
the amount of the Trade Payables which have accrued, but are not yet due and
payable as of the Closing Date, and Purchaser shall pay all the Trade Payables
accrued as of the Closing Date when the Trade Payables become due and payable;
provided, however, that Seller and Purchaser shall reprorate the amount of
credit for any Trade Payables and pay any deficiency in the original proration
to each Party to which such deficiency is owed promptly upon receipt of the
actual bill for such goods or services.  This Section 11.2.9 shall survive
Closing as well as the termination of this Master Purchase and Sale Agreement.


11.2.11       Cash. Subject to the provisions of this Master Purchase and Sale
Agreement regarding deposits, at Closing, Seller shall receive a credit for all
cash on hand or on deposit in any house bank at the Property which shall remain
on deposit for the benefit of Purchaser.


11.2.12       Function Revenues. Revenues from conferences, receptions,
catering, meetings and other functions occurring in any conference, banquet or
meeting rooms in the Property, or in any adjacent facilities owned or operated
by Seller, including usage charges and related taxes, food and beverage sales,
valet parking charges, equipment rentals and telecommunications charges
(collectively, “Function Revenues”), shall be allocated between Seller and
Purchaser, based on when the function therein commenced, with (x) one-day
functions commencing prior to the Cut-Off Time being allocated to Seller, (y)
one-day functions commencing after the Cut-Off Time being allocated to Purchaser
and (z) multi-day functions being allocated between Seller and Purchaser
according to the number of days of the function occurring before the Cut-Off
Time and the number of days of the function occurring after the Cut-Off Time.


11.2.13       Other Adjustments and Prorations. All other items of income and
expense as are customarily adjusted or prorated upon the sale and purchase of a
hotel property similar to the Property shall be adjusted and prorated between
Seller and Purchaser accordingly.


11.3         Accounts Receivable.


11.3.1         Guest Ledger. At Closing, Seller shall receive a credit in an
amount equal to: (i) all amounts charged to the Guest Ledger for all room nights
up to (but not including) the night during which the Cut-Off Time occurs, and
(ii) one half (½) of all amounts charged to the Guest Ledger for the room night
which includes the Cut-Off Time (other than any restaurant or bar charges on the
Guest Ledger, which shall be prorated in accordance with Section 11.2.8 hereof,
and any Function Revenues, which shall be prorated in accordance with Section
11.2.12 hereof), and Purchaser shall be entitled to retain all deposits made and
amounts collected with respect to the Guest Ledger.


11.3.2         Accounts Receivable (Other than Guest Ledger). At Closing, Seller
shall receive no credit for any Accounts Receivable (other than the Guest Ledger
which is addressed in Section 11.3.1 hereof) and all rights thereto shall be
retained by Seller, who reserves the right to collect and retain such Accounts
Receivable, Purchaser agrees to cooperate reasonably and at no cost with Seller
in Seller’s efforts to collect such Accounts Receivable.  If at any time after
the Closing Purchaser shall receive any such Accounts Receivable allocable to
the period prior to the Cut-Off Time, Purchaser shall promptly remit the same to
Seller provided however any Accounts Receivable collected by Purchaser shall be
applied first to current Accounts Receivable owed from and after the Cut-Off
Time and then to Accounts Receivable attributable to the period of time prior to
the Cut-Off Time in the inverse order in which they became due and payable.  The
parties agree that such Accounts Receivable (other than the Guest Ledger which
is addressed in Section 11.3.1 hereof), shall be deemed to constitute “Excluded
Property” for purposes of this Mater Purchase and Sale Agreement, anything
herein to the contrary notwithstanding.

 
47

--------------------------------------------------------------------------------

 

11.4         Transaction Costs.


11.4.1         Seller’s Transaction Costs. In addition to the other costs and
expenses to be paid by Seller set forth elsewhere in this Master Purchase and
Sale Agreement, Seller shall pay for the following items in connection with the
transactions contemplated by this Master Purchase and Sale Agreement: (i) the
fees and expenses of removing or curing any Unpermitted Exceptions as required
under Section 5.3.4 hereof; (ii) Seller’s share, determined in accordance local
custom, of any transfer tax and recording charges payable in connection with the
conveyance of the Property; (iii) one half (½) of the fees and expenses for
Escrow Agent; and (iv) the fees and expenses of their own attorneys, accountants
and consultants.


11.4.2         Purchaser’s Transaction Costs. In addition to the other costs and
expenses to be paid by Purchaser as set forth elsewhere in this Master Purchase
and Sale Agreement, Purchaser shall pay for the following items in connection
with the transactions contemplated by this Master Purchase and Sale Agreement:
(i) the fees and expenses incurred by Purchaser for Purchaser’s Inspectors or
otherwise in connection with the Inspections; (ii) the fees and expenses for the
Title Commitments, Title Policies and any Updated Surveys; (iii) Purchaser’s
share, determined in accordance local custom, of any transfer tax and recording
charges payable in connection with the conveyance of the Property; (iv) any fees
or expenses payable for the assignment, transfer or conveyance of any Contracts,
Licenses and Permits, IT System, Intellectual Property, Plans and Specifications
and Warranties, and any fees payable to replace the goods or services provided
under the Operating Agreements (which are not assigned or transferred to
Purchaser); (v) any mortgage tax, title insurance fees and expenses for any loan
title insurance policies, recording charges or other amounts payable in
connection with any financing obtained by Purchaser; (vi) one half (½) of the
fees and expenses for Escrow Agent; and (vii) the fees and expenses of its own
attorneys, accountants and consultants.


11.4.3         Other Transaction Costs. All other fees, costs and expenses not
expressly addressed in this Section 11.4 or elsewhere in this Master Purchase
and Sale Agreement shall be allocated between Seller and Purchaser in accordance
with applicable local custom for similar transactions.

 
48

--------------------------------------------------------------------------------

 

11.5         Reconciliation.  If any of the aforesaid prorations cannot be
definitely calculated accurately as of the Closing, then they shall be
recalculated as soon as practicable after the Closing but in any event within
thirty (30) days of the Closing Date.  As soon as is practicable after the
Closing, Seller shall conduct a final reconciliation of any such overpayment or
underpayment of the prorations described above to the date of Closing and shall
provide such final reconciliation to Purchaser, together with all relevant
back-up, paid invoices, receipts, and other materials; and if such final
reconciliation indicates that Purchaser or Seller was entitled to a larger
credit with respect to the same than such Party received at Closing, such Party
shall immediately remit the shortfall to the other Party.  This Section 11.5
shall survive the Closing.


ARTICLE XII
TRANSITION PROCEDURES


12.1         Safe Deposit Boxes.  Prior to Closing, Seller shall notify all
guests or customers who are then using a safe deposit box at the Property
advising them of the pending change in management of the Property and requesting
them to conduct an inventory and verify the contents of such safe deposit box.
All inventories by such guests or customers shall be conducted under the joint
supervision of employees, agents or representatives of the Parties. Upon such
inventory and verification, Seller shall deliver to Purchaser all keys, receipts
and agreements for such safe deposit box (and thereafter such safe deposit box
shall be deemed an “Inventoried Safe Deposit Box”). If this Master Purchase and
Sale Agreement is terminated after such inventory, Purchaser shall return all
keys, receipts and agreements to Seller for such Inventoried Safe Deposit Boxes
immediately upon such termination. At Closing, Seller shall deliver to Purchaser
all keys in Seller’s Possession for all safe deposit boxes not then in use, and
a list of all safe deposit boxes which are then in use, but not yet inventoried
by the depositor, with the name and room number of such depositor. After
Closing, the Parties shall make appropriate arrangements for guests and
customers at the Property to inventory and verify the contents of the non
Inventoried Safe Deposit Boxes, and upon such inventory and verification, Seller
shall deliver to Purchaser all keys, receipt and agreements for such safe
deposit box (and such safe deposit box thereafter shall constitute an
Inventoried Safe Deposit Box). Purchaser shall be responsible for, and shall
indemnify and hold harmless Seller Indemnitees in accordance with ARTICLE XV
from and against any Indemnification Loss incurred by Seller Indemnitees with
respect to, any theft, loss or damage to the contents of any safe deposit box
from and after the time such safe deposit box is deemed an Inventoried Safe
Deposit Box pursuant to this Section 12.1. Seller shall be responsible for, and
shall indemnify and hold harmless Purchaser Indemnitees in accordance with
ARTICLE XV from and against, any Indemnification Loss incurred by Purchaser
Indemnitees with respect to, any theft, loss or damage to the contents of any
safe deposit box at the Property prior to the time such safe deposit box is
deemed an Inventoried Safe Deposit Box.


12.2         Baggage.  On the Closing Date, employees, agents or representatives
of the Parties jointly shall make a written inventory of all baggage, boxes and
similar items checked in or left in the care of Seller at the Property, and
Seller shall deliver to Purchaser the keys to any secured area which such
baggage and other items are stored (and thereafter such baggage, boxes and other
items inventoried shall be deemed the “Inventoried Baggage”). Purchaser shall be
responsible for, and shall indemnify and hold harmless Seller Indemnitees in
accordance with ARTICLE XV from and against any Indemnification Loss incurred by
Seller Indemnitees with respect to any theft, loss or damage to any Inventoried
Baggage from and after the time of such inventory, and any other baggage, boxes
or similar items left in the care of Purchaser which was not inventoried by the
Parties.

 
49

--------------------------------------------------------------------------------

 

12.3         IT System.  With respect to the IT System, other than the Excluded
IT System, Seller shall provide Purchaser with a contact name and telephone
number of the applicable licensor, vendor or supplier, and Purchaser shall (i)
be responsible for obtaining any consents or approvals necessary for the
assignment or transfer of the IT System from Seller to Purchaser, or a new
license for the IT System, and (ii) pay any fees or expenses charged by the
licensor, vendor or supplier of the IT System in respect of such assignment or
transfer or new license (as the case may be). With respect to the Excluded IT
System to be removed from the Property, Seller shall have no obligation to
replace the Excluded IT System.  If Purchaser replaces any of the Excluded IT
System removed by Seller, Seller shall cooperate with Purchaser in all
reasonable respects to transfer all data from the Excluded IT System which were
removed to the replacement systems installed by Purchaser; provided, however,
that no Seller makes any representation, warranty or guarantee whatsoever that
the data on the Excluded IT System removed by Seller will be transferable or
compatible with the replacement systems installed by Purchaser.


12.4         Removal of Proprietary Property.  From and after Closing, the
rights and obligations of Franchisor and Purchaser with respect to any
Proprietary Property and any other supplies and other personal property located
at the Property, or any signs and fixtures identifying the Property that bear
any of the Proprietary Marks shall be governed by the Franchise Agreement.


12.5         Notice to Employees.  On or about Closing, the Parties shall make a
joint announcement or communication to the Employees regarding their employment
or termination of employment at the Property in accordance with Section 8.4
hereof in form and substance reasonably acceptable to the Parties.


12.6          Notice to Guests.  At Seller’s option and subject to Purchaser’s
prior written approval, Seller shall send an announcement to all guests and
customers at and of the Property as of the Closing, and all Persons who have
Bookings as of the Closing, informing such Persons of the change in ownership of
the Property, in form and substance reasonably acceptable to Purchaser.


12.7         Guest Cars.  On the Closing Date, Seller and Purchaser shall count
all cars located in any garages owned or operated by Seller or Hotel Manager.


ARTICLE XIII
DEFAULT AND REMEDIES


13.1         Seller Default.  If, at or any time prior to Closing, Seller fails
to perform its covenants or obligations under this Master Purchase and Sale
Agreement in any material respect, which breach or default is not caused by a
Purchaser Default, as hereinafter defined (each, a “Seller Default”), then
Purchaser, as its sole and exclusive remedies, may elect to: (i) terminate this
Master Purchase and Sale Agreement by providing written notice to Seller, in
which case, any amount of the Deposit which has not already been allocated to a
Property at a Closing in accordance with the terms and conditions of this Master
Purchase and Sale Agreement shall be promptly refunded to Purchaser, and Seller
shall reimburse Purchaser for all third-party costs and expenses reasonably
incurred by Purchaser in connection with the transactions contemplated under
this Master Purchase and Sale Agreement, in an amount not to exceed ONE MILLION
DOLLARS ($1,000,000) in the aggregate (the “Purchaser’s Costs”), and the Parties
shall have no further rights or obligations under this Master Purchase and Sale
Agreement, except as otherwise expressly provided herein; or (ii) seek specific
performance of Seller's obligations under this Master Purchase and Sale
Agreement and any related Individual Purchase and Sale Agreement; or (iii) waive
any Seller Default at or prior to the Closing and proceed to the Closing without
any abatement of the Purchase Price. Notwithstanding anything to the contrary in
this Master Purchase and Sale Agreement, Purchaser shall not have the right to
exercise its remedies under this Section 13.1 for a Seller Default or under
Section 9.2.2 hereof for a failure of a Purchaser Closing Condition (each, a
“Purchaser Closing Condition Failure”), unless Purchaser has provided written
notice to Seller specifying, in reasonable detail, the nature of Seller Default
or Purchaser Closing Condition Failure, as the case may be, and Seller has not
cured Seller Default or Purchaser Closing Condition Failure, as the case may be,
within thirty (30) days after Seller’s receipt of such notice (the “Seller Cure
Period”); in which case, the Closing shall be postponed until the date which is
five (5) Business Days after the expiration of Seller Cure
Period.  Notwithstanding anything to the contrary contained herein, Seller shall
have no right to cure or extend the Closing Date for an intentional breach of a
representation, warranty or covenant of Seller contained
herein.  Notwithstanding the foregoing, in the event that Seller purchases
Purchaser’s Due Diligence Reports pursuant to Section 4.1.4 then the purchase
price proceeds received by Purchaser shall offset that portion of Purchaser’s
Costs equal to the purchase proceeds

 
50

--------------------------------------------------------------------------------

 

13.2         Purchaser’s Default.  If Purchaser fails to perform any of its
covenants or obligations under this Master Purchase and Sale Agreement, in any
material respect, which breach or default is not caused by Seller Default (each,
a “Purchaser Default”), then Seller, as its sole and exclusive remedy, may elect
to:  (i) terminate this Master Purchase and Sale Agreement by providing written
notice to Purchaser, in which case, any amount of the Deposit which has not
already been allocated to a Property at a Closing in accordance with the terms
and conditions of this Master Purchase and Sale Agreement shall be retained by
Seller, and the Parties shall have no further rights or obligations under this
Master Purchase and Sale Agreement, except as otherwise expressly provided
herein; or (ii) waive any Purchaser Default at or prior to the Closing and
proceed to the Closing without any adjustment to the Purchase Price.  Purchaser
acknowledge that it would be difficult to calculate actual damages caused by an
intentional breach of any representation, warranty or covenant of Purchaser
contained herein, including, without limitation, the failure of Purchaser to
purchase each and every Property, where such failure was not due to a Seller
Default.

 
51

--------------------------------------------------------------------------------

 

ARTICLE XIV
RISK OF LOSS


14.1         Casualty.  If, at any time after the Effective Date and prior to
the Closing or earlier termination of this Master Purchase and Sale Agreement,
the Property or any portion thereof is damaged or destroyed by fire or any other
casualty (a “Casualty”), Seller of the Property shall give written notice of the
Casualty to Purchaser promptly after the occurrence of the Casualty.


14.1.1         Material Casualty.  If the estimated amount of the cost to repair
and restore a Property following a Casualty equals or exceeds twenty percent
(20%) of the Purchase Price allocation for such Property, as set forth on
Scheduled 3.3.5 attached hereto (a “Material Casualty”), and the Material
Casualty was not caused by Purchaser or Purchaser’s Inspectors, or their
respective employees or agents, then Purchaser shall have the right to elect, by
providing written notice to Seller, within ten (10) Business Days after
Purchaser’s receipt of Seller’s written notice of the Material Casualty,
to:  (i) terminate the Individual Purchase and Sale Agreement by providing
written notice to Seller, in which case, the Parties shall have no further
rights or obligations under such Individual Purchase and Sale Agreement, except
as otherwise expressly provided therein; or (ii) proceed to Closing, without
terminating such Individual Purchase and Sale Agreement, in which case Seller
shall (A) provide Purchaser with a credit against the Purchase Price in an
amount equal to the sum of:  (1) the applicable insurance deductible, and (2)
and the reasonable estimated costs for the repair or restoration of the Property
required by the Material Casualty, and (B) transfer and assign to Purchaser all
of Seller’s right, title and interest in and to all proceeds from all casualty
and lost profits insurance policies maintained by Seller with respect to the
Property or the Business, except those proceeds allocable to lost profits and
costs incurred by Seller for the period prior to the Closing.  If Purchaser
fails to provide written notice of its election to Seller within such time
period, then Purchaser shall be deemed to have elected to terminate this Master
Purchase and Sale Agreement as it relates to the Property in question pursuant
to (i) above.  If the Closing is scheduled to occur within Purchaser’s ten (10)
Business Day election period, the Closing Date shall be postponed until the date
which is five (5) Business Days after the expiration of such ten (10) Business
Day election period.  Purchaser shall have the right to a refund of the amount
of the Deposit allocated to the Property, as set forth on Schedule 3.3.5
attached hereto, and shall receive the prompt return of such amount following
the termination of this Master Purchase and Sale Agreement pursuant to this
Section 14.1.1.


14.1.2         Non Material Casualty. In the event of any (i) Casualty which is
not a Material Casualty, or (ii) Material Casualty which is caused by Purchaser
or Purchaser’s Inspectors, or their respective employees or agents, then
Purchaser shall not have the right to terminate this Master Purchase and Sale
Agreement or the Individual Purchase and Sale Agreement, but shall proceed to
Closing, in which case Seller shall:  (A) provide Purchaser with a credit
against the Purchase Price (except if the Casualty is caused by Purchaser or
Purchaser’s Inspectors) in an amount equal to the sum of: (1) the applicable
insurance deductible, and (2) the reasonable estimated costs for the repair or
restoration of the Property required by the Casualty; and (B) transfer and
assign to Purchaser all of Seller’s right, title and interest in and to all
proceeds from all casualty and lost profits insurance policies maintained by
Seller with respect to the Property so affected, except those proceeds allocable
to any lost profits or costs incurred by Seller for the period prior to the
Closing.

 
52

--------------------------------------------------------------------------------

 

14.2         Condemnation.  If, at any time after the Effective Date but prior
to the expiration of termination of this Master Purchase and Sale Agreement, any
Governmental Authority commences or threatens to commence any condemnation
proceeding or other proceeding in eminent domain with respect to all or any
portion of the Real Property not already conveyed pursuant to this Master
Purchase and Sale Agreement (each, a “Condemnation”), Seller shall give written
notice of the Condemnation to Purchaser promptly after Seller receives notice of
the Condemnation.


14.2.1         Material Condemnation. If the Condemnation would (i) result in
the permanent loss of value equal to more than twenty percent (20%) of the
Purchase Price allocation for a Property, as set forth on Schedule 3.3.5
attached hereto, (ii) result in any permanent material reduction or restriction
in access to the Land or Improvements or parking for any particular Property, or
(iii) have a permanent materially adverse effect on the Business as conducted at
the Property prior to the Condemnation (each, a “Material Condemnation”), then
Purchaser shall have the right to elect, by providing written notice to Seller,
within ten (10) days after Purchaser’s receipt of Seller’s written notice of the
Material Condemnation, to (A) terminate the Individual Purchase and Sale
Agreement by providing written notice to each other Party, in which case, the
Parties shall have no further rights or obligations under such Individual
Purchase and Sale Agreement, except as otherwise expressly provided therein; or
(B) proceed to Closing, without terminating such Individual Purchase and Sale
Agreement, in which case Seller shall assign to Purchaser all of Seller’s right,
title and interest in all proceeds and awards from the Material
Condemnation.  If Purchaser fails to provide written notice of its election to
Seller within such time period, then Purchaser shall be deemed to have elected
to terminate such Individual Purchase and Sale Agreement pursuant to clause (A)
above.  If the Closing is scheduled to occur within Purchaser’s ten (10) day
election period, the Closing shall be postponed until the date which is five (5)
Business Days after the expiration of such ten (10) day election
period.  Purchaser shall have the right to a refund of the amount of the Deposit
allocated to the Property, as set forth on Schedule 3.3.5 attached hereto, and
shall receive the prompt refund of such amount following the termination of an
Individual Purchase and Sale Agreement pursuant to this Section 14.2.1.


14.2.2         Non-Material Condemnation. In the event of any Condemnation,
other than a Material Condemnation, Purchaser shall not have the right to
terminate this Master Purchase and Sale Agreement but shall proceed to Closing,
in which case, Seller shall assign to Purchaser all of Seller’s right, title and
interest in all proceeds and awards from the Condemnation.


ARTICLE XV
SURVIVAL, INDEMNIFICATION AND RELEASE


15.1         Survival.  Except as expressly set forth in this Section 15.1, all
representations, warranties, covenants, liabilities and obligations as they
relate to each such Property shall be deemed (i) if the Closing occurs, to
survive Closing for a period of six (6) months after the Closing Date of each
such Property, or (ii) if this Master Purchase and Sale Agreement is terminated,
not to survive such termination.

 
53

--------------------------------------------------------------------------------

 

15.1.1         Survival of Representations and Warranties. If this Master
Purchase and Sale Agreement is terminated, the representations and warranties in
Section 7.1.13, Section 7.1.14,  Section 7.1.21, Section 7.2.4, Section 7.2.5
and Section 7.2.6 hereof shall survive such termination until the expiration of
the applicable statute of limitations.


15.1.2         Survival of Covenants and Obligations. If this Master Purchase
and Sale Agreement is terminated, only those covenants and obligations to be
performed by the Parties under this Master Purchase and Sale Agreement which
expressly survive the termination of this Master Purchase and Sale Agreement
shall survive such termination.


15.2         Indemnification by Seller.  Subject to the limitations set forth in
ARTICLE VI and Sections 15.1, 15.4, 15.5, 15.6 hereof, as well as any other
express provision of this Master Purchase and Sale Agreement, Hersha Hospitality
Trust, a Maryland Real Estate Investment Trust (“Hersha”), shall indemnify and
hold harmless Purchaser Indemnitees from and against any Indemnification Loss
incurred by any Purchaser Indemnitee to the extent resulting from any Retained
Liabilities.


15.3         Indemnification by Purchaser.  Subject to the limitations set forth
in Sections 15.1, 15.4, 15.5 and 15.6 hereof, Purchaser, and each assignee of
Purchaser, shall indemnify and hold harmless Seller Indemnitees from and against
any Indemnification Loss incurred by Seller Indemnitee to the extent resulting
from (i) any breach of any express representations or warranties of Purchaser in
this Master Purchase and Sale Agreement which survive the termination or
expiration of this Master Purchase and Sale Agreement in accordance with the
express terms hereof, (ii) any breach by Purchaser of any of its covenants or
obligations under this Master Purchase and Sale Agreement which expressly
survive the termination or expiration of this Master Purchase and Sale Agreement
in accordance with the express terms hereof, and (iii) any Assumed Liabilities.


15.4         Limitations on Indemnification Obligations.


15.4.1         Failure to Provide Notice within Survival Period. Notwithstanding
anything else to the contrary in this Master Purchase and Sale Agreement, an
Indemnitee which is seeking defense or indemnification for a breach of any
representations or warranties shall be entitled to indemnification for such
breach only if the Indemnitee has given written notice to the Indemnitor in
accordance with Section 15.5.1 hereof prior to the expiration of any applicable
survival period described herein.


15.4.2         Indemnification Deductible and Cap. Notwithstanding anything to
the contrary in this Master Purchase and Sale Agreement, no Seller shall be
required to provide indemnification to Purchaser Indemnitees pursuant to clause
(i) of Section 15.2 hereof to the extent that the amount of Indemnification Loss
incurred by Purchaser Indemnitees for which Purchaser otherwise would be
entitled to indemnification under clause (i) of Section 15.2, (A) does not
exceed TWENTY FIVE THOUSAND DOLLARS ($25,000) in the aggregate (including all
breaches) with regard to any particular Property (the “Indemnification
Deductible”), or if the Indemnification Losses exceed the Indemnification
Deductible, Purchaser shall not be entitled to defense or indemnification for
any amount up to the Indemnification Deductible, or (B) exceeds TWO MILLION FIVE
HUNDRED THOUSAND DOLLARS ($2,500,000), in the aggregate, with regard to all
Properties.  Notwithstanding anything contained herein to the contrary, in no
event shall the Indemnification Deductible or the Cap apply to any
Indemnification Losses incurred by any Purchaser Indemnitee arising out of any
fraud or intentional misrepresentation by any Seller.

 
54

--------------------------------------------------------------------------------

 

15.4.3         Failure to Provide Timely Notice of Indemnification Claim.
Notwithstanding anything to the contrary in this Master Purchase and Sale
Agreement, an Indemnitee shall not be entitled to defense or indemnification to
the extent the Indemnitee’s failure to promptly notify the Indemnitor in
accordance with Section 15.4.1 hereof (i) prejudices the Indemnitor’s ability to
defend against any Third-Party Claim on which the Indemnification Claim is
based, or (ii) increases the amount of Indemnification Loss incurred in respect
of such indemnification obligation of the Indemnitor.


15.4.4         Effect of Taxes, Insurance or Other Reimbursement.
Notwithstanding anything to the contrary in this Master Purchase and Sale
Agreement, the amount of any Indemnification Loss for which indemnification is
provided to an Indemnitee under this ARTICLE XV shall be net of any tax benefits
realized or insurance proceeds received by the Indemnitee in connection with the
Indemnification Claim, or any other third party reimbursement. The Indemnitee
shall use commercially reasonable efforts to realize any tax benefit, collect
any insurance proceeds or obtain any third party reimbursement with respect to
the Indemnification Claim, and if such tax benefits, insurance proceeds or
reimbursement are realized or obtained by the Indemnitee after the Indemnitor
has paid any amount in respect of an Indemnification Loss to the Indemnitee, the
Indemnitee shall reimburse the amount realized or collected by the Indemnitee up
to the amount received from the Indemnitor for the Indemnification Loss.


15.5         Negligence or Willful Misconduct of Indemnitee.  Notwithstanding
anything to the contrary in this Master Purchase and Sale Agreement, (i) no
Purchaser Indemnitee shall be entitled to defense or indemnification to the
extent the Indemnification Loss results from the negligence or willful
misconduct of, or breach of this Master Purchase and Sale Agreement by, any
Purchaser Indemnitee, and (ii) no Seller Indemnitee shall be entitled to defense
or indemnification to the extent the Indemnification Loss results from the
negligence or willful misconduct of, or breach of this Master Purchase and Sale
Agreement by, Seller Indemnitee.  This Section 15.5 shall survive the initial
Closing and all subsequent Closings hereunder, as well as the termination of
this Master Purchase and Sale Agreement.


15.6         WAIVER OF CERTAIN DAMAGES. NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS AGREEMENT OR UNDER APPLICABLE LAW, EACH SELLER (FOR ITSELF AND ALL
SELLER INDEMNITEES) AND PURCHASER (FOR ITSELF AND ALL PURCHASER INDEMNITEES)
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVE AND DISCLAIM ALL RIGHTS TO CLAIM OR
SEEK ANY CONSEQUENTIAL, PUNITIVE, EXEMPLARY, STATUTORY OR TREBLE DAMAGES AND
ACKNOWLEDGE AND AGREE THAT THE RIGHTS AND REMEDIES IN THIS AGREEMENT WILL BE
ADEQUATE IN ALL CIRCUMSTANCES FOR ANY CLAIMS THE PARTIES (OR ANY INDEMNITEE)
MIGHT HAVE WITH RESPECT THERETO

 
55

--------------------------------------------------------------------------------

 

15.7         Indemnification Procedure.


15.7.1         Notice of Indemnification Claim. If any of Seller Indemnitees or
Purchaser Indemnitees (as the case may be) (each, an “Indemnitee”) is entitled
to defense or indemnification under any express provision in this Master
Purchase and Sale Agreement (each, an “Indemnification Claim”), the Party
required to provide defense or indemnification to the Indemnitee (the
“Indemnitor”) shall not be obligated to defend, indemnify and hold harmless the
Indemnitee unless and until the Indemnitee provides written notice to the
Indemnitor promptly after the Indemnitee has actual knowledge of any facts or
circumstances on which the Indemnification Claim is based or a Third-Party Claim
is made on which the Indemnification Claim is based, describing in reasonable
detail such facts and circumstances or Third-Party Claim with respect to the
Indemnification Claim.


15.7.2         Resolution of Indemnification Claim Not Involving Third-Party
Claim. If the Indemnification Claim does not involve a Third-Party Claim and is
disputed by the Indemnitor, the dispute shall be resolved by litigation or other
means of alternative dispute resolution as the Parties may agree in writing.


15.7.3         Resolution of Indemnification Claim Involving Third-Party Claim.
If the Indemnification Claim involves a Third-Party Claim, the Indemnitor shall
have the right (but not the obligation) to assume the defense of the Third-Party
Claim, at its cost and expense, and shall use good faith efforts consistent with
prudent business judgment to defend the Third-Party Claim, provided that (i) the
counsel for the Indemnitor who shall conduct the defense of the Third-Party
Claim shall be reasonably satisfactory to the Indemnitee (unless selected by
Indemnitor’s insurance company), (ii) the Indemnitee, at its cost and expense,
may participate in, but shall not control, the defense of the Third-Party Claim,
and (iii) the Indemnitor shall not enter into any settlement or other agreement
which requires any performance by the Indemnitee, other than the payment of
money which shall be paid by the Indemnitor. The Indemnitee shall not enter into
any settlement or other agreement with respect to the Indemnification Claim,
without the Indemnitor’s prior written consent, which consent may be withheld in
Indemnitor’s sole discretion. If the Indemnitor elects not to assume the defense
of the Third-Party Claim, the Indemnitee shall have the right to retain the
defense of the Third-Party Claim and shall use good faith efforts consistent
with prudent business judgment to defend the Third-Party Claim in an effective
and cost efficient manner.


15.8         Accrual of Indemnification Obligation. Notwithstanding anything to
the contrary in this Master Purchase and Sale Agreement, the Indemnitee shall
have no right to indemnification against the Indemnitor for any Indemnification
Claim which (i) does not involve a Third-Party Claim but is disputed by
Indemnitor until such time as the dispute is resolved by written agreement or
other means as the Parties otherwise may agree in writing, or (ii) which
involves a Third-Party Claim until such time as the Third-Party Claim is
concluded, including any appeals with respect thereto.

 
56

--------------------------------------------------------------------------------

 

15.9         Exclusive Remedy for Indemnification Loss.  Except for claims based
on fraud, the indemnification provisions in this ARTICLE XV shall be the sole
and exclusive remedy of any Indemnitee with respect to any claim for
Indemnification Loss arising from or in connection with this Master Purchase and
Sale Agreement.


ARTICLE XVI
MISCELLANEOUS PROVISIONS


16.1         Notices.


16.1.1         Method of Delivery. All notices, requests, demands and other
communications required to be provided by any Party under this Master Purchase
and Sale Agreement (each, a “Notice”) shall be in writing and delivered, at the
sending Party’s cost and expense, by (i) personal delivery, (ii) certified U.S.
mail, with postage prepaid and return receipt requested, (iii) overnight courier
service, or (iv) facsimile transmission, with a verification copy sent on the
same day by any of the methods set forth in clauses (i), (ii) or (iii), to the
recipient Party at the following address or facsimile number:


If to Seller:


c/o Hersha Hospitality Trust
Penn Mutual Towers
510 Walnut Street
Philadelphia, PA  19106
Attn: Mr. Jay H. Shah, CEO
Facsimile:  (215) 238-0157


And to:


c/o Hersha Hospitality Trust
Penn Mutual Towers
510 Walnut Street
Philadelphia, PA  19106
Attn: Mr. William Walsh, Vice President, Asset Management
Facsimile:  (215) 238-0157


In each case, with a copy to:


William R. Sasso, Esquire
Stradley Ronon Stevens & Young, LLP
2600 One Commerce Square
Philadelphia, PA  19103-7098
Facsimile:  (215) 564-8120

 
57

--------------------------------------------------------------------------------

 

And to:


Jonathan M. Grosser, Esquire
Stradley Ronon Stevens & Young, LLP
2600 One Commerce Square
Philadelphia, PA  19103-7098
Facsimile:  (215) 564-8120
If to Purchaser:


SOF-VIII U.S. Hotel Co-Invest Holdings L.P.
591 West Putnam Avenue
Greenwich, CT  06830
Attention: Suril Shah, Vice President, Acquisitions
Facsimile:


In each case, with a copy to:


Eric W. Franklin, Esquire
Rinaldi, Finkelstein & Franklin, LLC
591 West Putnam Avenue
Greenwich, CT  06830
Facsimile:  (203) 422-7868


And to:
David S. Phelps, Esquire
Paul, Hastings, Janofsky & Walker LLP
515 South Flower Street, 25th Floor
Los Angeles, CA 90071
Facsimile:  (213) 996-3103


16.1.2         Receipt of Notices. All Notices sent by a Party (or its counsel
pursuant to Section 16.1.4) under this Master Purchase and Sale Agreement shall
be deemed to have been received by the Party to whom the Notice is sent upon (i)
delivery to the address or facsimile number of the recipient Party, provided
that such delivery is made prior to 5:00 p.m. (local time for the recipient
Party) on a Business Day, otherwise the following Business Day, or (ii) the
attempted delivery of the Notice if (A) the recipient Party refuses delivery of
the Notice, or (B) the recipient Party is no longer at such address or facsimile
number, and the recipient Party failed to provide the sending Party with its
current address or facsimile number pursuant to Section 16.1.3.


16.1.3         Change of Address. The Parties and their respective counsel shall
have the right to change their respective address and/or facsimile number for
the purposes of this Section 16.1 by providing a Notice of the change in address
and/or facsimile number as required under this Section 16.1.

 
58

--------------------------------------------------------------------------------

 

16.1.4         Delivery by Party’s Counsel. Each Party agrees that the attorney
for the Party shall have the authority to deliver Notices on the Party’s behalf
to each other Party.


16.2         No Recordation.  Neither Purchaser, any Affiliate of Purchaser, nor
any Person acting by or on behalf of Purchaser, shall record this Master
Purchase and Sale Agreement, or any memorandum or other notice of this Master
Purchase and Sale Agreement, in any public records. Purchaser hereby grants a
power of attorney to Seller (which power is coupled with an interest and shall
be irrevocable) to execute and record on behalf of Purchaser a memorandum or
other notice removing this Master Purchase and Sale Agreement or any memorandum
or other notice of this Master Purchase and Sale Agreement from the public
records, or evidencing the termination of this Master Purchase and Sale
Agreement.


16.3         Time is of the Essence.  Time is of the essence of this Master
Purchase and Sale Agreement; provided, however, that notwithstanding anything to
the contrary in this Master Purchase and Sale Agreement, if the time period for
the performance of any covenant or obligation, satisfaction of any condition or
delivery of any Notice or item required under this Master Purchase and Sale
Agreement shall expire on a day other than a Business Day, such time period
shall be extended automatically to the next Business Day.


16.4         Assignment.  Purchaser shall not assign this Master Purchase and
Sale Agreement or any interest therein to any Person, without the prior written
consent of Seller, which consent shall not be unreasonably
withheld.  Notwithstanding the foregoing, Purchaser shall have the right,
without the need to obtain the prior consent of Seller, but subject to prior
written notice thereof to Seller, to designate any Affiliate or Affiliates as
its nominee to receive title to all or any portion of the Property, or assign
all of its right, title and interest in this Master Purchase and Sale Agreement
or any Individual Purchase and Sale Agreement to any Affiliate of Purchaser by
providing written notice to Seller no later than ten (10) days prior to Closing;
provided, however, that (a) the Affiliate remains an Affiliate of Purchaser, (b)
Purchaser shall not be released until Closing from any of its liabilities and
obligations under this Master Purchase and Sale Agreement by reason of such
designation or assignment, (c) Purchaser shall indemnify Seller from and against
any transfer tax liability, or similar taxes and/or assessments, that Seller may
suffer as a result of the foregoing, and (d) such designation or assignment
shall not be effective until Purchaser has provided Seller with a fully executed
copy of such designation or assignment and assumption instrument, which shall
(i) provide that Purchaser and such designee or assignee shall be until Closing
(after which time Purchaser shall be released and its designee shall remain
liable) jointly and severally liable for all liabilities and obligations of
Purchaser under this Master Purchase and Sale Agreement, (ii) provide that
Purchaser and its designee or assignee agree to pay any additional transfer tax
as a result of such designation or assignment, (iii) include a representation
and warranty in favor of Seller that all representations and warranties made by
Purchaser in this Master Purchase and Sale Agreement are true and correct with
respect to such designee or assignee as of the date of such designation or
assignment, and will be true and correct as of the Closing, and (iv) otherwise
be in form and substance reasonably satisfactory to Seller.  This Section 16.4
shall survive the initial Closing and all subsequent Closings hereunder, as well
as the termination of this Master Purchase and Sale Agreement.


16.5         Successors and Assigns.  This Master Purchase and Sale Agreement
shall be binding upon and inure to the benefit of the Parties, and their
respective successors and permitted assigns.

 
59

--------------------------------------------------------------------------------

 

16.6         Third Party Beneficiaries.  This Master Purchase and Sale Agreement
shall not confer any rights or remedies on any Person other than (i) the Parties
and their respective successors and permitted assigns, and (ii) any Indemnitee
to the extent the Indemnitee is expressly provided any right of defense or
indemnification in this Master Purchase and Sale Agreement.


16.7         GOVERNING LAW.  THIS MASTER PURCHASE AND SALE AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, EXCEPT AS SPECIFICALLY
APPLIES TO THE REAL PROPERTY RIGHTS OF EACH PROPERTY, WHICH SHALL BE GOVERNED BY
THE JURISDICTION IN WHICH SUCH PROPERTY IS SITUATED, WITHOUT GIVING EFFECT TO
ANY PRINCIPLES REGARDING CONFLICT OF LAWS.


16.8         Rules of Construction.  The following rules shall apply to the
construction and interpretation of this Master Purchase and Sale Agreement:


16.8.1         Singular words shall connote the plural as well as the singular,
and plural words shall connote the singular as well as the plural, and the
masculine shall include the feminine and the neuter, as the context may require.


16.8.2         All references in this Master Purchase and Sale Agreement to
particular articles, sections, subsections or clauses (whether in upper or lower
case) are references to articles, sections, subsections or clauses of this
Master Purchase and Sale Agreement. All references in this Master Purchase and
Sale Agreement to particular exhibits or schedules (whether in upper or lower
case) are references to the exhibits and schedules attached to this Master
Purchase and Sale Agreement, unless otherwise expressly stated or clearly
apparent from the context of such reference.


16.8.3         The headings in this Master Purchase and Sale Agreement are
solely for convenience of reference and shall not constitute a part of this
Master Purchase and Sale Agreement nor shall they affect its meaning,
construction or effect.


16.8.4         Each Party and its counsel have reviewed and revised (or
requested revisions of) this Master Purchase and Sale Agreement and have
participated in the preparation of this Master Purchase and Sale Agreement, and
therefore any rules of construction requiring that ambiguities are to be
resolved against the Party which drafted the Agreement or any exhibits attached
hereto shall not be applicable in the construction and interpretation of this
Master Purchase and Sale Agreement or any exhibits attached hereto.


16.8.5         The terms “hereby,” “hereof,” “hereto,” “herein,” “hereunder” and
any similar terms shall refer to this Master Purchase and Sale Agreement, and
not solely to the provision in which such term is used.

 
60

--------------------------------------------------------------------------------

 

16.8.6         The terms “include,” “including” and similar terms shall be
construed as if followed by the phrase “without limitation.”


16.8.7         The term “sole discretion” with respect to any determination to
be made a Party under this Master Purchase and Sale Agreement shall mean the
sole and absolute discretion of the Party, without regard to any standard of
reasonableness or other standard by which the determination of the Party might
be challenged.


16.9         Severability.  If any term or provision of this Master Purchase and
Sale Agreement is held to be or rendered invalid or unenforceable at any time in
any jurisdiction, such term or provision shall not affect the validity or
enforceability of any other terms or provisions of this Master Purchase and Sale
Agreement, or the validity or enforceability of such affected term or provision
at any other time or in any other jurisdiction.


16.10       JURISDICTION AND VENUE.  ANY LITIGATION OR OTHER COURT PROCEEDING
WITH RESPECT TO ANY MATTER ARISING FROM OR IN CONNECTION WITH THIS MASTER
PURCHASE AND SALE AGREEMENT SHALL BE CONDUCTED IN THE COURT OF COMMON PLEAS OF
THE COMMONWEALTH OF PENNSYLVANIA IN PHILADELPHIA COUNTY OR THE UNITED STATES
DISTRICT COURT FOR THE EASTERN DISTRICT OF PENNSYLVANIA, IN THE COMMONWEALTH OF
PENNSYLVANIA, AND EACH SELLER (FOR ITSELF AND ALL SELLER INDEMNITEES), AND
PURCHASER (FOR ITSELF AND ALL PURCHASER INDEMNITEES), HEREBY SUBMITS TO
JURISDICTION AND CONSENT TO VENUE IN SUCH COURTS, AND WAIVE ANY DEFENSE BASED ON
FORUM NON CONVENIENS
 
16.11       WAIVER OF TRIAL BY JURY.  EACH PARTY HEREBY WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY LITIGATION OR OTHER COURT PROCEEDING WITH RESPECT TO ANY
MATTER ARISING FROM OR IN CONNECTION WITH THIS MASTER PURCHASE AND SALE
AGREEMENT.


16.12       Prevailing Party.  If any litigation or other court action,
arbitration or similar adjudicatory proceeding is commenced by any Party to
enforce its rights under this Master Purchase and Sale Agreement against any
other Party, all fees, costs and expenses, including, without limitation,
reasonable attorneys fees and court costs, incurred by the prevailing Party in
such litigation, action, arbitration or proceeding shall be reimbursed by the
losing Party; provided, that if a Party to such litigation, action, arbitration
or proceeding prevails in part, and loses in part, the court, arbitrator or
other adjudicator presiding over such litigation, action, arbitration or
proceeding shall award a reimbursement of the fees, costs and expenses incurred
by the Party on an equitable basis.  This Section 16.12 shall survive the
initial Closing and all subsequent Closings hereunder, as well as the
termination of this Master Purchase and Sale Agreement.


16.13       Several (Not Joint and Several) Liability of
Seller.  Notwithstanding anything to the contrary in this Master Purchase and
Sale Agreement, all liabilities and obligations of Seller under this Master
Purchase and Sale Agreement and the Closing Documents shall be several, and not
joint and several.

 
61

--------------------------------------------------------------------------------

 

16.14        Exculpation.  Purchaser and Seller acknowledge and agree that
Purchaser and Seller shall look solely to the assets of Seller or Purchaser (or
Purchaser’s designee, post-Closing), respectively, for the enforcement of any
claims against Seller or Purchaser (or Purchaser’s designee), as the case may
be, and the officers, directors, partners, members, shareholders, trustees,
employees and agents of Seller or Purchaser (or Purchaser’s designee) assume no
personal liability for the liabilities and obligations entered into by Seller or
Purchaser, respectively, and its individual assets shall not be subject to any
claims relating to such liabilities and obligations.


16.15       Incorporation of Recitals, Exhibits and Schedules.  The recitals to
this Master Purchase and Sale Agreement, and all exhibits and schedules (as
amended, modified and supplemented from time to time pursuant to Section 16.17
hereof) referred to in this Master Purchase and Sale Agreement are incorporated
herein by this reference and made a part of this Master Purchase and Sale
Agreement. Any matter disclosed in any schedule to this Master Purchase and Sale
Agreement shall be deemed to be incorporated in all other schedules to this
Master Purchase and Sale Agreement.


16.16       Incorporation of Individual Purchase and Sale Agreements;
Cross-Default.  The Parties hereby acknowledge and agree that the Individual
Purchase and Sale Agreements referred to in this Master Purchase and Sale
Agreement are incorporated in this Master Purchase and Sale Agreement by this
reference and made a part of this Master Purchase and Sale Agreement.  Any
matter disclosed in the Individual Purchase and Sale Agreement shall be deemed
incorporated into this Master Purchase and Sale Agreement.  Without limitation,
the Parties acknowledge and agree that any default by either Party under this
Master Purchase and Sale Agreement, which default is not cured by the defaulting
party within any applicable grace period, shall be deemed a default by such
Party under any Individual Purchase and Sale Agreement(s); and, a default by
either Party under this Master Purchase and Sale Agreement, which default is not
cured by the defaulting party within any applicable grace period, shall, at the
option of the non-defaulting party, be deemed a default by the defaulting party
under the Other Master Purchase and Sale Agreement.


16.17       Updates of Schedules.  Notwithstanding anything to the contrary in
this Master Purchase and Sale Agreement, Seller shall have the right to amend
and supplement any schedule, or provide new schedules, to this Master Purchase
and Sale Agreement from time to time without Purchaser’s consent if such
schedule needs to be amended, supplemented or provided to maintain the truth or
accuracy of the applicable representation or warranty or the information
disclosed therein, including, without limitation, Schedule 3.3.5 attached hereto
(provided, however, that the aggregate Purchase Price and the aggregate Deposit
shall not change as a result thereof), (ii) Seller did not have Knowledge as of
the Effective Date of the matter being disclosed in such amendment, supplement,
or new schedule, or (iii) Seller has paid any amount listed thereon.  If Seller
make any amendment or supplement to the schedules, or provide a new schedule,
after the expiration of the Due Diligence Period (a “Post Due Diligence
Disclosure”), then (A) the Post Due Diligence Disclosure shall constitute a
Purchaser Closing Condition Failure if, and only if, the corresponding
representation or warranty to which the Post Due Diligence Disclosure relates
would be untrue or incorrect in the absence of the Post Due Diligence Disclosure
and would result in a material adverse effect on the conduct of the Business
upon the Closing, and (B) if Purchaser proceeds to Closing notwithstanding the
Post Due Diligence Disclosure, the corresponding representation or warranty to
which the Post Due Diligence Disclosure relates shall be deemed qualified by the
Post Due Diligence Disclosure for the purposes of limiting the defense and
indemnification obligations of Seller under this Master Purchase and Sale
Agreement.  Without limitation of the foregoing, the parties acknowledge and
agree that the ratio between the Existing Financing and the Cash Consideration
may change, and Schedule 3.3.5 attached hereto may be amended to reflect such
change, so long as any changes does not affect the aggregate Purchase Price
described in this Master Purchase and Sale Agreement.

 
62

--------------------------------------------------------------------------------

 

16.18       Entire Agreement.  This Master Purchase and Sale Agreement and the
Individual Purchase and Sale Agreements set forth the entire understanding and
agreement of the Parties hereto, and supersede all other agreements and
understandings (written or oral) among the Parties with respect to the subject
mater hereof and thereof.


16.19       Conflicts.  In the event of any conflict between the terms and
condition of this Master Purchase and Sale Agreement and the terms and
conditions of an Individual Purchase and Sale Agreement, to the extent of any
such conflict, the terms and conditions of this Master Purchase and Sale
Agreement shall be deemed controlling.


16.20       Amendments, Waivers and Termination of Agreement.  Except as set
forth in Section 16.17 hereof, no amendment or modification to any terms or
provisions of this Master Purchase and Sale Agreement, waiver of any covenant,
obligation, breach or default under this Master Purchase and Sale Agreement or
termination of this Master Purchase and Sale Agreement (other than as expressly
provided in this Master Purchase and Sale Agreement), shall be valid unless in
writing and executed and delivered by each of the Parties.


16.21       Not an Offer.  The delivery by Seller of this Master Purchase and
Sale Agreement executed by Seller shall not constitute an offer to sell the
Property, and Seller shall have no obligation to sell the Property to Purchaser,
unless and until all Parties have executed and delivered this Master Purchase
and Sale Agreement to all other Parties.


16.22       Execution of Agreement.  A Party may deliver executed signature
pages to this Master Purchase and Sale Agreement by facsimile transmission to
any other Party, which facsimile copy shall be deemed to be an original executed
signature page. This Master Purchase and Sale Agreement may be executed in any
number of counterparts, each of which shall be deemed an original and all of
which counterparts together shall constitute one agreement with the same effect
as if the Parties had signed the same signature page.

 
63

--------------------------------------------------------------------------------

 

16.23       1031 Exchange.  Supplementing any assignment provisions contained
herein, Seller shall be permitted to assign its rights and obligations under
this Agreement to, and to close Escrow through, a qualified intermediary for the
purpose of effectuating a tax-deferred exchange under Section 1031 of the
Internal Revenue Code, and Buyer agrees to execute all customary escrow
instructions and other documents reasonably requested by an exchanging party and
otherwise reasonably cooperate in Seller’s effort by an exchanging party to
effect a tax-deferred exchange, so long as such assignment, cooperation and
attempted exchange shall not (a) in any way delay or accelerate the Closing
Date, (b) relieve Seller of the timely adherence to or performance of each and
every duty, obligation and liability of Seller contained in or arising out of
this Agreement, or (c) require Buyer to assume any debt or other obligations,
incur any out-of-pocket expenses, or take title to any other property.  The
Close of Escrow under this Agreement is not conditioned upon the completion of a
tax-deferred exchange by Seller, and neither Buyer, nor Buyer’s counsel shall
be, in any way, responsible or liable for the actual tax consequences of any
tax-deferred exchange attempted by Seller.


[remainder of page intentionally left blank; signatures on following page]

 
64

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Party has caused this Master Purchase and Sale
Agreement to be executed and delivered in its name by a duly authorized officer
or representative.



 
SELLER:
           
LTD ASSOCIATES TWO, LLC, Virginia limited liability company
         
By:
/s/ Ashish R. Parikh
 
Name:
Ashish R. Parikh
 
Title:
Manager
         
LTD ASSOCIATES ONE, LLC, a Virginia limited liability company
         
By:
/s/ Ashish R. Parikh
 
Name:
Ashish R. Parikh
 
Title:
Manager
         
HHLP DARTMOUTH TWO ASSOCIATES, LLC, a Massachusetts limited liability company
         
By:
44 DARTMOUTH TWO, LLC, Managing Member
           
By:
/s/ Ashish R. Parikh
   
Name:
Ashish R. Parikh
   
Title:
Manager
         
HHLP CHARLOTTE ASSOCIATES, LLC, a North Carolina limited liability company
         
By:
/s/ Ashish R. Parikh
 
Name:
Ashish R. Parikh
 
Title:
Manager


 
65

--------------------------------------------------------------------------------

 
 

 
994 ASSOCIATES, a Pennsylvania Limited Partnership
         
By:
HHLLC – CARLISLE, its General Partner
           
By:
/s/ Ashish R. Parikh
   
Name:
Ashish R. Parikh
   
Title:
Manager
         
3544 ASSOCIATES, a Pennsylvania Limited Partnership
         
By:
HERSHA HOSPITALITY LIMITED LIABILITY COMPANY – DANVILLE, its General Partner
           
By:
/s/ Ashish R. Parikh
   
Name:
Ashish R. Parikh
   
Title:
Manager
         
2144 ASSOCIATES – SELLINSGROVE, a Pennsylvania Limited Partnership
         
By:
HHLLC – SELLINSGROVE, its General Partner
           
By:
/s/ Ashish R. Parikh
   
Name:
Ashish R. Parikh
   
Title:
Manager
         
HHLP MALVERN ASSOCIATES, LP, a Pennsylvania Limited Partnership
         
By:
HHLP MALVERN, INC., its Sole General Partner
           
By:
/s/ Ashish R. Parikh
   
Name:
Ashish R. Parikh
   
Title:
Manager


 
66

--------------------------------------------------------------------------------

 
 

 
HHLP SCRANTON ASSOCIATES, LLC, a Pennsylvania limited liability company
         
By:
/s/ Ashish R. Parikh
 
Name:
Ashish R. Parikh
 
Title:
Manager
         
44 EDISON ASSOCIATES, LLC, a New Jersey limited liability company
         
By:
/s/ Ashish R. Parikh
 
Name:
Ashish R. Parikh
 
Title:
Manager
         
HHLP BETHLEHEM ASSOCIATES, LP, a Pennsylvania Limited Partnership
         
By:
HHLP BETHLEHEM, LLC, a Pennsylvania limited liability company., its Sole General
Partner
           
By:
/s/ Ashish R. Parikh
   
Name:
Ashish R. Parikh
   
Title:
Manager
         
44 LAUREL ASSOCIATES, LLC, a Maryland limited liability company
         
By:
/s/ Ashish R. Parikh
 
Name:
Ashish R. Parikh
 
Title:
Manager


 
67

--------------------------------------------------------------------------------

 



 
PURCHASER:
           
SOF-VIII U.S. HOTEL CO-INVEST HOLDINGS, L.P., a Delaware limited partnership
         
By:
SOF-VIII U.S. Hotel Co-Invest Holdings GP, L.L.C., a Delaware limited liability
company
           
By:
/s/ Suril R. Shah
   
Name:
Suril R. Shah
   
Title:
Vice President


 
68

--------------------------------------------------------------------------------

 

JOINDER OF ESCROW AGENT


For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the parties, and intending to be legally bound hereby,
Royal Abstract Corp. of New Jersey, a New Jersey corporation (the “Escrow
Agent”) hereby joins in this Master Purchase and Sale Agreement solely to
acknowledge it agreement to be bound by the terms and conditions set forth at
Section 3.2, Section 4.2 and Section 4.3 hereof.


AGREED AND ACCEPTED THIS 15th DAY OF AUGUST, 2011



 
ROYAL ABSTRACT CORP. OF NEW JERSEY
       
By:
/s/ Mary Gleason
 
Name:
Mary Gleason
 
Title:
Executive Vice President


 
69

--------------------------------------------------------------------------------

 

JOINDER OF HERSHA HOSPITALITY TRUST


For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the parties, and intending to be legally bound hereby,
HERSHA HOSPITALITY TRUST, a Maryland Real Estate Investment Trust (“Hersha”),
hereby joins in this Master Purchase and Sale Agreement solely to acknowledge it
agreement to be bound by the terms and conditions set forth at Section 15.2
hereof.


AGREED AND ACCEPTED THIS 15th DAY OF AUGUST, 2011



 
HERSHA HOSPITALITY TRUST
       
By:
/s/ Ashish R. Parikh
 
Name:
Ashish R. Parikh
 
Title:
Chief Financial Officer


 
70

--------------------------------------------------------------------------------

 

EXHIBIT A


SELLER HOTELS



 
Property
City
State
Owner
         
1.
Residence Inn
Williamsburg
VA
LTD Associates Two, LLC
         
2.
Springhill Suites
Williamsburg
VA
LTD Associates One, LLC
         
3.
Residence Inn
North Dartmouth
MA
HHLP Dartmouth Two Associates, LLC
         
4.
Summerfield Suites
Charlotte
NC
HHLP Charlotte Associates, LLC
         
5.
Hampton Inn
Carlisle
PA
994 Associates
         
6.
Hampton Inn
Danville
PA
3544 Associates
         
7.
Hampton Inn
Selinsgrove
PA
2144 Associates – Sellinsgrove
         
8.
Holiday Inn Express
Malvern
PA
HHLP Malvern Associates, LP
         
9.
Courtyard by Marriott
Scranton
PA
HHLP Scranton Associates, LLC
         
10.
Hilton Garden Inn
Edison
NJ
44 Edison Associates, LLC
         
11.
Fairfield Inn
Bethlehem
PA
HHLP Bethlehem Associates, LP
         
12.
Fairfield Inn
Laurel
MD
44 Laurel Associates, LLC



 
A-1

--------------------------------------------------------------------------------